Exhibit 10.1

 

Execution Copy

 

 

 

 

 

 

THQ INC.,

 

as Borrower

 

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of June 30, 2009

 

$35,000,000

 

 

 

 

 

CERTAIN FINANCIAL INSTITUTIONS,

 

as Lenders

 

and

 

BANK OF AMERICA, N.A.,

 

as Agent

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

Section 1.

DEFINITIONS; RULES OF CONSTRUCTION

 

1

1.1.

 

Definitions

 

1

1.2.

 

Accounting Terms

 

23

1.3.

 

Uniform Commercial Code

 

23

1.4.

 

Certain Matters of Construction

 

23

Section 2.

CREDIT FACILITIES

 

24

2.1.

 

Revolver Commitment

 

24

2.2.

 

[RESERVED]

 

25

2.3.

 

Letter of Credit Facility

 

25

Section 3.

INTEREST, FEES AND CHARGES

 

28

3.1.

 

Interest

 

28

3.2.

 

Fees

 

29

3.3.

 

Computation of Interest, Fees, Yield Protection

 

29

3.4.

 

Reimbursement Obligations

 

29

3.5.

 

Illegality

 

30

3.6.

 

Inability to Determine Rates

 

30

3.7.

 

Increased Costs; Capital Adequacy

 

30

3.8.

 

Mitigation

 

31

3.9.

 

Funding Losses

 

31

3.10.

 

Maximum Interest

 

32

Section 4.

LOAN ADMINISTRATION

 

32

4.1.

 

Manner of Borrowing and Funding Revolver Loans

 

32

4.2.

 

Defaulting Lender

 

33

4.3.

 

Number and Amount of LIBOR Loans; Determination of Rate

 

34

4.4.

 

Borrower Agent

 

34

4.5.

 

One Obligation

 

34

4.6.

 

Effect of Termination

 

34

Section 5.

PAYMENTS

 

34

5.1.

 

General Payment Provisions

 

34

5.2.

 

Repayment of Revolver Loans

 

35

5.3.

 

RESERVED

 

35

5.4.

 

Payment of Other Obligations

 

35

5.5.

 

Marshaling; Payments Set Aside

 

35

5.6.

 

Post-Default Allocation of Payments

 

35

5.7.

 

Application of Payments

 

36

5.8.

 

Loan Account; Account Stated

 

36

5.9.

 

Taxes

 

36

5.10.

 

Lender Tax Information

 

37

5.11.

 

Nature and Extent of Each Borrower’s Liability

 

38

Section 6.

CLOSING DATE, CONDITIONS PRECEDENT

 

40

6.1.

 

Closing Date

 

40

6.2.

 

Conditions Subsequent to Closing Date and Additional Conditions Precedent to All
Credit Extensions

 

41

6.3.

 

Conditions Precedent to All Credit Extensions

 

41

Section 7.

COLLATERAL

 

42

7.1.

 

Grant of Security Interest

 

42

7.2.

 

Lien on Deposit Accounts; Cash Collateral

 

42

7.3.

 

[RESERVED]

 

43

 

--------------------------------------------------------------------------------


 

7.4.

 

Other Collateral

 

43

7.5.

 

No Assumption of Liability

 

43

7.6.

 

Further Assurances

 

43

7.7.

 

Foreign Subsidiary Stock

 

43

Section 8.

COLLATERAL ADMINISTRATION

 

44

8.1.

 

Borrowing Base Certificates

 

44

8.2.

 

Administration of Accounts

 

44

8.3.

 

Administration of Inventory

 

45

8.4.

 

Administration of Equipment

 

45

8.5.

 

Administration of Deposit Accounts

 

46

8.6.

 

General Provisions

 

46

8.7.

 

Power of Attorney

 

47

Section 9.

REPRESENTATIONS AND WARRANTIES

 

47

9.1.

 

General Representations and Warranties

 

47

9.2.

 

Complete Disclosure

 

52

Section 10.

COVENANTS AND CONTINUING AGREEMENTS

 

52

10.1.

 

Affirmative Covenants

 

52

10.2.

 

Negative Covenants

 

55

10.3.

 

Financial Covenants

 

59

Section 11.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

59

11.1.

 

Events of Default

 

59

11.2.

 

Remedies upon Default

 

61

11.3.

 

License

 

62

11.4.

 

Setoff

 

62

11.5.

 

Remedies Cumulative; No Waiver

 

62

Section 12.

AGENT

 

62

12.1.

 

Appointment, Authority and Duties of Agent

 

62

12.2.

 

Agreements Regarding Collateral and Field Examination Reports

 

63

12.3.

 

Reliance By Agent

 

64

12.4.

 

Action Upon Default

 

64

12.5.

 

Ratable Sharing

 

64

12.6.

 

Indemnification of Agent Indemnitees

 

65

12.7.

 

Limitation on Responsibilities of Agent

 

65

12.8.

 

Successor Agent and Co-Agents

 

65

12.9.

 

Due Diligence and Non-Reliance

 

66

12.10.

 

Replacement of Certain Lenders

 

66

12.11.

 

Remittance of Payments and Collections

 

66

12.12.

 

Agent in its Individual Capacity

 

67

12.13.

 

Agent Titles

 

67

12.14.

 

No Third Party Beneficiaries

 

67

Section 13.

BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

67

13.1.

 

Successors and Assigns

 

67

13.2.

 

Participations

 

67

13.3.

 

Assignments

 

68

Section 14.

MISCELLANEOUS

 

69

14.1.

 

Consents, Amendments and Waivers

 

69

14.2.

 

Indemnity

 

69

14.3.

 

Notices and Communications

 

69

14.4.

 

Performance of Borrowers’ Obligations

 

70

14.5.

 

Credit Inquiries

 

70

14.6.

 

Severability

 

70

14.7.

 

Cumulative Effect; Conflict of Terms

 

70

 

(ii)

--------------------------------------------------------------------------------


 

14.8.

 

Counterparts

 

71

14.9.

 

Entire Agreement

 

71

14.10.

 

Relationship with Lenders

 

71

14.11.

 

No Advisory or Fiduciary Responsibility

 

71

14.12.

 

Confidentiality

 

71

14.13.

 

[RESERVED]

 

72

14.14.

 

GOVERNING LAW

 

72

14.15.

 

Consent to Forum

 

72

14.16.

 

Waivers by Borrowers

 

73

14.17.

 

Patriot Act Notice

 

74

 

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

Revolver Note

Exhibit B

Assignment and Acceptance

Exhibit C

Assignment Notice

 

 

Schedule 1.1(a)

Guarantors

Schedule 1.1(b)

Commitments of Lenders

Schedule 8.3.3

Consignment Sales of Inventory

Schedule 8.5

Deposit Accounts

Schedule 8.4.2

Certain Asset Dispositions

Schedule 8.6.1

Business Locations

Schedule 9.1.4

Names and Capital Structure

Schedule 9.1.7

Change in Condition

Schedule 9.1.11

Patents, Trademarks, Copyrights and Licenses

Schedule 9.1.14

Environmental Matters

Schedule 9.1.15

Restrictive Agreements

Schedule 9.1.16

Litigation

Schedule 9.1.17

Defaults

Schedule 9.1.18

Pension Plans

Schedule 9.1.20

Labor Contracts

Schedule 10.2.2

Existing Liens

Schedule 10.2.17

Existing Affiliate Transactions

 

(iii)

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is dated as of June 30, 2009, among THQ INC., a
Delaware corporation (“THQ” and, together with any other Person that at any time
after the date hereof becomes a Borrower in accordance with the terms hereof,
each individually a “Borrower,” and collectively, “Borrowers”), the financial
institutions party to this Agreement from time to time as lenders (collectively,
“Lenders”), and BANK OF AMERICA, N.A., a national banking association, as agent
for the Lenders (“Agent”).

 

R E C I T A L S:

 

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise.  Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

SECTION 1.        DEFINITIONS; RULES OF CONSTRUCTION

 

1.1.                            Definitions.  As used herein, the following
terms have the meanings set forth below:

 

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

 

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

 

Accounts Formula Amount:  85% of the Ascribed Value of Eligible Accounts.

 

Acquisition: any transaction, or any series of related transactions, consummated
on or after the Closing Date, by which any Obligor (a) acquires any going
business or all or substantially all of the assets of any Person, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person which has ordinary voting power for the election of directors or
other similar management personnel of a Person (other than Equity Interests
having such power only by reason of the happening of a contingency) or a
majority of the outstanding Equity Interests of a Person.

 

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.

 

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

 

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

 

Allocable Amount: as defined in Section 5.11.3.

 

--------------------------------------------------------------------------------


 

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.

 

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

 

Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the Fixed Charge Coverage Ratio for the last Fiscal Month:

 

Level

 

Fixed Charge Coverage Ratio

 

LIBOR Revolver Loans

 

Base Rate
Revolver Loans

I

 

< 1.25:1.00

 

4.00%

 

2.50%

II

 

< 1.50:1.00 but > 1.25:1.00

 

3.50%

 

2.00%

III

 

< 2.00:1.00 but > 1.50:1.00

 

3.00%

 

1.50%

IV

 

> 2.00:1.00

 

2.50%

 

1.00%

 

Until July 31, 2009, margins shall be determined as if Level II were
applicable.  Thereafter, the margins shall be subject to increase or decrease
upon receipt by Agent pursuant to Section 10.1.2 of the financial statements and
corresponding Compliance Certificate for the prior Fiscal Month, which change
shall be effective on the first day of the calendar month following receipt. 
If, by the first day of a month, any financial statements and Compliance
Certificate due in the preceding calendar month have not been received, then, at
the option of Agent or Required Lenders, the margins shall be determined as if
Level I were applicable, from such day until the first day of the calendar month
following actual receipt.

 

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

 

Approved List: PriceWaterhouseCoopers, Deloitte, Ernst & Young, KPMG, RSM
McGladrey, Grant Thornton and BDO Seidman.

 

Ascribed Value: for an Account, its face amount, net of any returns, rebates,
discounts (calculated on the shortest terms), credits, allowances or Taxes
(including sales, excise or other taxes) that have been or could be claimed by
the Account Debtor or any other Person.

 

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

 

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B.

 

Availability: the Borrowing Base minus the principal balance of all Revolver
Loans.

 

Availability Reserve: the sum (without duplication of reserves) of (a) the Rent
and Charges Reserve; (b) the LC Reserve; (c) the Bank Product Reserve; (d) the
aggregate amount of liabilities secured by Liens upon Collateral that are senior
to Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); (e) the Dilution Reserve; and (f) such additional
reserves, in such amounts and with respect to such matters, as Agent in its
Credit Judgment may elect to impose from time to time.

 

-2-

--------------------------------------------------------------------------------


 

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

 

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

 

Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by Bank of America or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by any Borrower or Subsidiary, other
than Letters of Credit.

 

Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.

 

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Bank Product Debt.

 

Bankruptcy Code: Title 11 of the United States Code.

 

Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as determined on such day, plus 1.0%.

 

Base Rate Loan: any Loan that bears interest based on the Base Rate.

 

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

 

Board of Governors: the Board of Governors of the Federal Reserve System.

 

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

 

Borrower Agent: as defined in Section 4.4.

 

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

 

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve; or
(b) the sum of the Accounts Formula Amount, minus the Availability Reserve.

 

Borrowing Base Certificate: a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrowers certify calculation of the Borrowing
Base.

 

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California, and if such day relates to a LIBOR
Loan, any such day on which dealings in Dollar deposits are conducted between
banks in the London interbank Eurodollar market.

 

-3-

--------------------------------------------------------------------------------


 

Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by a Borrower or Subsidiary for the acquisition of any
fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases, but excluding, to the extent the same shall
constitute Capital Expenditures, any Permitted Acquisitions.

 

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

 

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, reasonably exercised, which account shall be subject to Agent’s
Liens for the benefit of Secured Parties.

 

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products, but excluding inchoate or contingent indemnification obligations to
the extent that claims giving rise thereto cannot reasonably be identified by
any Secured Party based on the then-known facts and circumstances), Agent’s good
faith estimate of the amount due or to become due, including all fees and other
amounts relating to such Obligations.  “Cash Collateralization” has a
correlative meaning.

 

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

 

Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to any Borrower or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

 

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 

Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

 

-4-

--------------------------------------------------------------------------------


 

Change of Control: (a) a change in the majority of directors of THQ, unless
approved by the then majority of directors; or (b) any “person” or “group”
(within the meaning of Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934) after the Closing Date becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of 35%, of more, of the Equity Interests of THQ having the right to vote for the
election of members of the board of directors of THQ.

 

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.

 

Closing Date: as defined in Section 6.1.

 

Code: the Internal Revenue Code of 1986.

 

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

 

Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment.  “Commitments” means the aggregate amount of all Revolver
Commitments.

 

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

 

Company: THQ Inc., a Delaware corporation.

 

Compliance Certificate: a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrowers certify compliance with Sections
10.2.3 and 10.3, notify of any amounts that should be included in the Rent and
Charges Reserve, and calculate the applicable Level for the Applicable Margin.

 

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not

 

-5-

--------------------------------------------------------------------------------


 

stated or determinable, the maximum reasonably anticipated liability with
respect thereto based on the then-known facts and circumstances.

 

Control Agreement: a Deposit Account Control Agreements or a Securities Account
Control Agreement.

 

Credit Judgment: Agent’s judgment exercised in good faith based upon its
consideration of any factor that: (a) could reasonably be expected to adversely
affect the quality, mix or value of Collateral (including any Applicable Law
that may inhibit collection of an Account), the enforceability or priority of
Agent’s Liens, or the amount that Agent and Lenders could receive in liquidation
of any Collateral; (b) suggests that any collateral report or financial
information delivered by Borrowers is incomplete, inaccurate or misleading in
any material respect, (c) materially increases the likelihood of an Insolvency
Proceeding involving Borrowers; or (d) creates of could reasonably be expected
to result in a Default or Event of Default.  In exercising such judgment, Agent
may consider any factors that increase the credit risk of lending to Borrowers
in the security of the Collateral.

 

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables (which shall include royalties
payable, accrued expenses and Taxes not yet overdue for payment, but exclude
Taxes overdue for payment ) incurred and being paid in the Ordinary Course of
Business; (b) all Contingent Obligations; (c) all reimbursement obligations in
connection with letters of credit issued for the account of such Person; and
(d) in the case of a Borrower, the Obligations.  The Debt of a Person shall
include any recourse Debt of any partnership in which such Person is a general
partner or joint venturer.

 

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

 

Defaulting Lender: any Lender that (a) fails to make any payment or provide
funds to Agent or any Borrower as required hereunder or fails otherwise to
perform its obligations under any Loan Document, and such failure is not cured
within one Business Day, or (b) is the subject of any Insolvency Proceeding.

 

Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for a Borrower, in
favor of Agent, for the benefit of Secured Parties, as security for the
Obligations.

 

Dilution Percent: whichever is the higher percent, determined for Borrowers’
most recent trailing twelve Fiscal Month period and for Borrowers’ most recent
trailing three Fiscal Month period, equal to (a) bad debt write-downs or
write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to Accounts, divided by (b) gross sales.

 

Dilution Reserve: as of any date of determination, an amount sufficient to
reduce the advance rate against Eligible Accounts by one (1) percentage point
for each one (1) percentage point by which the Dilution Percent is in excess of
5%.

 

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind or any stock split of the
common stock of the Company); any distribution, advance or repayment of Debt to
a holder of Equity Interests; or any purchase, redemption,

 

-6-

--------------------------------------------------------------------------------


 

or other acquisition or retirement for value of any Equity Interest, other than
any stock split of the common stock of the Company.

 

Dollars: lawful money of the United States.

 

Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes during any Trigger Period.

 

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Agent, in its Credit Judgment, to be an Eligible
Account.  Without limiting the foregoing, no Account shall be an Eligible
Account if (a) it is unpaid for more than 60 days after the original due date,
or more than 120 days after the original invoice date; (b) 25% or more of the
Accounts owing by the Account Debtor are not Eligible Accounts under the
foregoing clause; (c) when aggregated with other Accounts owing by the Account
Debtor, it exceeds 10% of the aggregate Eligible Accounts, provided that, if the
Account Debtor is Wal-Mart Stores, Inc., GameStop Corp., Target Corporation,
Best Buy Co., Inc. or ToysRUs, Inc., or any Affiliate of the foregoing, such
percentage limitation shall be 45%, 35%, 15%, 15% and 15%, respectively, with
respect to such Account Debtor and its Affiliates (or, in any such case, such
higher percentage as Agent may establish for the Account Debtor from time to
time); (d) it does not conform with a covenant or representation herein; (e) it
is owing by a creditor or supplier, or is otherwise subject to a potential
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback, credit or allowance (but ineligibility shall be limited to
the amount thereof, and other discounts and allowances granted in the Ordinary
Course of Business shall not render the related Accounts ineligible so long as
such discounts and allowances have been reported to Agent and are included in
the calculation of Dilution Percent); (f) an Insolvency Proceeding has been
commenced by or against the Account Debtor (unless Agent is satisfied in its
sole discretion with such Account Debtor’s ability to pay Accounts
post-petition, and elects in its sole discretion to permit such Accounts to
remain eligible hereunder); or the Account Debtor has failed, has suspended or
ceased doing business, is liquidating, dissolving or winding up its affairs, or
is not Solvent; or the Borrower is not able to bring suit or enforce remedies
against the Account Debtor through judicial process; (g) the Account Debtor is
organized or has its principal offices or assets outside the United States or
Canada; (h) it is owing by a Government Authority, unless the Account Debtor is
the United States or any department, agency or instrumentality thereof and the
Account has been assigned to Agent in compliance with the Assignment of Claims
Act; (i) it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien; (j) the goods giving rise to it have not
been shipped in the Ordinary Course of Business, the services giving rise to it
have not been accepted by the Account Debtor, or it otherwise does not represent
a final sale; (k) it is evidenced by Chattel Paper or an Instrument of any kind,
or has been reduced to judgment; (l) its payment has been extended, the Account
Debtor has made a partial payment (unless the unpaid portion is approved by
Agent in its sole discretion to remain eligible hereunder), or it arises from a
sale on a cash-on-delivery basis; (m) it arises from a sale to an Affiliate,
from a sale on a bill-and-hold, guaranteed sale, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis, or from a
sale to a Person for personal, family or household purposes; (n) it represents a
progress billing or retainage; or (o) it includes a billing for interest, fees
or late charges, but ineligibility shall be limited to the extent thereof.  In
calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.

 

Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
two Business Days after notice of the proposed assignment), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would

 

-7-

--------------------------------------------------------------------------------


 

not constitute a prohibited transaction under Section 4975 of the Code or any
other Applicable Law; and (c) during any Event of Default, any Person acceptable
to Agent in its discretion.

 

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

 

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

 

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

 

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

 

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

 

ERISA: the Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) any Obligor or ERISA Affiliate fails to meet any funding obligations with
respect to any Pension Plan or Multiemployer Plan, or requests a minimum funding
waiver; (f) an event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.

 

Event of Default: as defined in Section 11.

 

Excess Availability: as of any date of determination, the amount equal to
Availability minus the aggregate amount, if any, of all trade payables of
Borrowers and their Subsidiaries aged in excess of historical levels with
respect thereto and all book overdrafts of Borrowers and their Subsidiaries in
excess of historical practices with respect thereto, in each case as determined
by Agent in its Credit Judgment.

 

Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the

 

-8-

--------------------------------------------------------------------------------


 

jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located; (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which Borrower Agent is located; (c) any backup
withholding tax required by the Code to be withheld from amounts payable to a
Lender that has failed to comply with Section 5.10; and (d) in the case of a
Foreign Lender, any United States withholding tax that is (i) required pursuant
to laws in force at the time such Lender becomes a Lender (or designates a new
Lending Office) hereunder, or (ii) attributable to such Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 5.10, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrowers with respect to such
withholding tax.

 

Existing ARS Facilities: (a) the Master Service Agreement, established by
Wachovia Securities (as defined therein), and (b) the Credit Line Agreement,
established by UBS Bank USA, each as in effect on the Closing Date, together
with any renewals, extensions or refinancings thereof, provided that no such
renewal, extension or refinancing shall increase the maximum permitted principal
amount of Debt available thereunder.

 

Extraordinary Expenses: all documented out-of-pocket and actual costs, expenses
or advances that Agent may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of an Obligor, including those relating
to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against Agent, any
Lender, any Obligor, any representative of creditors of an Obligor or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) Protective Advances. 
Such costs, expenses and advances include transfer fees, Other Taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees, legal
fees reasonably incurred, appraisal fees, brokers’ fees and commissions,
auctioneers’ fees and commissions, accountants’ fees, environmental study fees,
wages and salaries paid to employees of any Obligor or independent contractors
in liquidating any Collateral, and travel expenses.

 

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

 

Fiscal Month: each period of four or five weeks, commencing on the first day of
a Fiscal Year.

 

Fiscal Quarter: each period of three Fiscal Months.

 

Fiscal Year: the fiscal year of Borrower Agent for accounting and tax purposes,
ending on the nearest Saturday to March 31 of each year.

 

Fixed Charge Coverage Ratio: with respect to any period, the ratio, determined
on a consolidated basis for Borrowers and Subsidiaries, of (a) Modified EBITDA
minus Capital Expenditures (except those

 

-9-

--------------------------------------------------------------------------------


 

financed with Borrowed Money other than Revolver Loans) and cash taxes paid, in
each case, for such period, to (b) Fixed Charges for such period.

 

Fixed Charges: the sum of interest expense (other than payment-in-kind and
interest expenses that are fully setoff under the Existing ARS Facilities),
principal payments made on Borrowed Money (other than repayments of the Revolver
Loans), and Distributions (other than any JAKKS Amounts) made.

 

FLSA: the Fair Labor Standards Act of 1938.

 

Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.

 

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

 

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.

 

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding);
(b) if such Obligations are LC Obligations or inchoate or contingent in nature
(but excluding inchoate or contingent indemnification obligations to the extent
that claims giving rise thereto cannot reasonably be identified by any Secured
Party based on the then-known facts and circumstances), Cash Collateralization
thereof (or delivery of a standby letter of credit acceptable to Agent in its
discretion, in the amount of required Cash Collateral); and (c) a release of any
Claims of Obligors against Agent, Lenders and Issuing Bank arising on or before
the payment date.  No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.

 

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

 

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.

 

Guarantor Payment: as defined in Section 5.11.3.

 

Guarantors: each of the Persons listed on Schedule 1.1(a) and each other Person
who guarantees payment or performance of any Obligations.

 

Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.

 

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.

 

Indemnified Taxes: Taxes other than Excluded Taxes.

 

-10-

--------------------------------------------------------------------------------


 

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

 

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

 

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

 

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

 

Interest Period: as defined in Section 3.1.3.

 

Interest Rate Contract: any interest rate swap, collar or cap agreement, or
other agreement or arrangement by any Borrower or Subsidiary with Bank of
America that is designed to protect against fluctuations in interest rates.

 

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

 

Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.

 

IRS: the United States Internal Revenue Service.

 

Issuing Bank: Bank of America or an Affiliate of Bank of America.

 

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

 

JAKKS Amounts: distributions and payments made to JAKKS Pacific, Inc., pursuant
to the THQ / JAKKS Pacific, LLC operating agreement.

 

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank.

 

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of

 

-11-

--------------------------------------------------------------------------------


 

documentary Letters of Credit, and (iii) at least 20 Business Days prior to the
Revolver Termination Date; (d) the Letter of Credit and payments thereunder are
denominated in Dollars; and (e) the purpose and form of the proposed Letter of
Credit is satisfactory to Agent and Issuing Bank in their discretion.

 

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.

 

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.

 

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.

 

LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.

 

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

 

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

 

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

 

Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower.

 

Letter of Credit Subline: $15,000,000.

 

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined
by Agent at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source designated by
Agent); or (b) if BBA LIBOR is not available for any reason, the interest rate
at which Dollar deposits in the approximate amount of the LIBOR Loan would be
offered by Bank of America’s London branch to major banks in the London
interbank Eurodollar market.  If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.

 

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

 

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

 

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

 

-12-

--------------------------------------------------------------------------------


 

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

 

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.

 

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

 

Line Usage: for any period, the average daily balance of Revolver Loans and
stated amount of Letters of Credit for such period, as determined by Agent.

 

Liquidity Amount: as of the last day of any Fiscal Month, the sum of Excess
Availability plus the amount of Qualified Cash.

 

Loan: a Revolver Loan.

 

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.

 

Loan Documents: this Agreement, Other Agreements and Security Documents.

 

Loan Year: each 12 Fiscal Month period commencing on the Closing Date and on
each anniversary of the Closing Date.

 

Margin Stock: as defined in Regulation U of the Board of Governors.

 

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of the
Obligors (taken as a whole), on the value of any material Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of Agent’s
Liens on any Collateral; (b) impairs the ability of the Obligors (taken as a
whole) to perform any obligations under the Loan Documents, including repayment
of any Obligations; or (c) otherwise impairs the ability of Agent or any Lender
to enforce or collect any Obligations or to realize upon any Collateral.

 

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is filed or
required to be filed as a material contract under any securities law applicable
to such Person, including the Securities Act of 1933 and the Securities and
Exchange Act of 1934; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or

 

-13-

--------------------------------------------------------------------------------


 

Debt in an aggregate amount of $5,000,000 or more.  Each of the Existing ARS
Facilities is a Material Contract.

 

Material IP: any Intellectual Property or License, the unavailability of which
(regardless of cause, including by reason of breach by a third party, or
scheduled expiration or termination) could reasonably be expected to
(i) materially impair the value or merchantability in the Ordinary Course of
Business of products representing Inventory that (x) accounted for not less than
5% of the total net sales of Borrowers and Subsidiaries on a consolidated basis
for the most recently-completed Fiscal Year in respect of which Borrowers have
provided Agent with financial statements, or (y) is projected to account for
more than 10% of the total net sales of Borrowers and Subsidiaries on a
consolidated basis for the current Fiscal Year (such projections to be utilized
for any prior Fiscal Year in respect of which Borrowers shall not have provided
Agent with financial statements), (ii) have a Material Adverse Effect.

 

Modified EBITDA: determined on a consolidated basis for Borrowers and
Subsidiaries, net income (loss) (as defined by GAAP),

 

plus (without duplication and only to the extent such item is included in net
income (loss)):

 

(i)            Interest expense,

 

(ii)           Income tax expense,

 

(iii)          Amortization expense, excluding software amortization expense,

 

(iv)          Depreciation expense,

 

(v)           Realignment or restructuring expenses solely to the extent
approved by Agent in their sole discretion,

 

(vi)          Goodwill impairment expense solely to the extent approved by Agent
in their sole discretion,

 

(vii)         Stock based compensation expense,

 

(viii)        Decline in market value arising from securities

 

(ix)          Loss on sale of securities,

 

(x)           Loss from minority interests,

 

(xi)          Loss from discontinued operations,

 

(xii)         Loss from sale of discontinued operations,

 

(xiii)        Loss on foreign exchange hedging, and

 

(xiv)        Other amounts as may be allowed by Agent in their sole discretion
from time to time,

 

minus (without duplication and only to the extent such item is included in net
income (loss)):

 

(i)            Interest income,

 

(ii)           Income tax benefit,

 

-14-

--------------------------------------------------------------------------------


 

(iii)          Increase in market value arising from securities,

 

(iv)          Gain on sale of securities,

 

(v)           Income from minority interests,

 

(vi)          Gain from sale of discontinued operations,

 

(vii)         Gain on foreign exchange hedging, and

 

(viii)        Reduction or adjustment in realignment or restructuring expenses.

 

For the purposes of calculating Modified EBITDA for any period of twelve months
(each, a “Reference Period”), if at any time during such Reference Period (and
after the Closing Date) any Borrower shall have made a Permitted Acquisition,
Modified EBITDA for such Reference Period shall be calculated after giving pro
forma effect thereto in accordance with Regulation S-X promulgated under the
Securities and Exchange Act of 1934 or in such other manner acceptable to Agent
as if the Permitted Acquisition occurred on the first day of such Reference
Period.

 

Moody’s: Moody’s Investors Service, Inc., and its successors.

 

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.

 

Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.

 

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form reasonably satisfactory to Agent.

 

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form reasonably satisfactory to Agent.

 

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.

 

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

 

-15-

--------------------------------------------------------------------------------


 

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.

 

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

 

OSHA: the Occupational Safety and Hazard Act of 1970.

 

Other Agreement: each Note; LC Document; Lien Waiver; Real Estate Related
Document; Borrowing Base Certificate, Compliance Certificate, financial
statement or report delivered hereunder; or other document, instrument or
agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.

 

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

 

Overadvance: as defined in Section 2.1.5.

 

Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.

 

Participant: as defined in Section 13.2.

 

Patent Assignment: each patent collateral assignment agreement pursuant to which
an Obligor assigns to Agent, for the benefit of Secured Parties, such Obligor’s
interests in its patents, as security for the Obligations.

 

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

 

PBGC: the Pension Benefit Guaranty Corporation.

 

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

 

Permitted Acquisition: any Acquisition by any Obligor in a transaction that
satisfies each of the following requirements:

 

(a)           such Acquisition is not a hostile or contested acquisition;

 

(b)           the business acquired in connection with such Acquisition is
(i) located in the United States or Canada, (ii) organized under United States
and applicable state laws, and (iii) not engaged, directly or indirectly, in any
line of business other than the businesses in which Obligors are engaged on the
Closing Date and any business activities that are substantially similar,
related, or incidental thereto;

 

-16-

--------------------------------------------------------------------------------


 

(c)           both before and after giving effect to such Acquisition and the
Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct (except
(i) any such representation or warranty which relates to a specified prior date
and (ii) to the extent Agent has been notified in writing by the Loan Parties
that any representation or warranty is not correct and the Agent and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty) and no Default exists, will exist, or would result
therefrom;

 

(d)           as soon as available, but not less than thirty days prior to such
Acquisition, the Borrowers have provided Agent (i) notice of such Acquisition
and (ii) a copy of all business and financial information reasonably requested
by Agent including pro forma financial statements, statements of cash flow, and
Excess Availability projections;

 

(e)           if any Accounts acquired in connection with such Acquisition are
proposed to be included in the determination of the Borrowing Base, Agent shall
have conducted an audit and field examination of such Accounts to its
satisfaction;

 

(f)            the purchase price of such Acquisition does not exceed $2,500,000
and the aggregate purchase price for all Acquisitions made during any fiscal
year of Borrowers shall not exceed $10,000,000;

 

(g)           if such Acquisition is an acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person shall become a
Subsidiary of Borrowers and a Guarantor;

 

(h)           if such Acquisition is an acquisition of assets, the Acquisition
is structured so that one or more Borrowers shall acquire such assets;

 

(i)            if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;

 

(j)            no Obligor shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

 

(k)           in connection with an Acquisition of the Equity Interests of any
Person, all Liens on property of such Person shall be terminated unless Agent in
its sole discretion consents otherwise, and in connection with an Acquisition of
the assets of any Person, all Liens on such assets shall be terminated;

 

(l)            the Fixed Charge Coverage Ratio shall be less than 1.00 to 1.00
for the most recently completed Fiscal Quarter; and

 

(m)          Borrowers shall certify (and provide Agent with a pro forma
calculation in form and substance reasonably satisfactory to Agent) to Agent and
Lenders that, after giving effect to the completion of such Acquisition, the sum
of Excess Availability plus Qualified Cash will not be less than $75,000,000 on
a pro forma basis which includes all consideration given in connection with such
Acquisition, other than Equity Interests of Borrowers delivered to the
seller(s) in such Acquisition, as having been paid in cash at the time of making
such Acquisition.

 

Permitted Asset Disposition: as long as no Default or Event of Default exists
and Net Proceeds are remitted to Agent in accordance with Section 5.2, an Asset
Disposition that is (a) a sale of Inventory in the Ordinary Course of Business;
(b) a disposition of Equipment that, in the aggregate during any 12 Fiscal Month
period, has a fair market or book value (whichever is more) of $5,000,000 or
less; (c) a disposition of Inventory that is obsolete, unmerchantable or
otherwise unsalable in the Ordinary Course of Business; (d) termination of a
lease of real or personal Property that is not necessary for the Ordinary

 

-17-

--------------------------------------------------------------------------------


 

Course of Business, could not reasonably be expected to have a Material Adverse
Effect and does not result from an Obligor’s default; (e) a Permitted IP
Disposition, (f) a Permitted Studio Sale; or (g) approved in writing by Agent
and Required Lenders.

 

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) incurred in the Ordinary Course of Business with respect to a
guarantee of the trade payables of a Subsidiary which is an Obligor; or (h) in
an aggregate amount of $1,000,000 or less at any time.

 

Permitted IP Disposition: a sale, assignment, transfer, abandonment,
termination, relinquishment, non-renewal or other disposition of any
Intellectual Property owned or used in the conduct of Borrowers’ business,
(a) that is “shrink wrap” or similar widely distributed commercially licensed
software or other Intellectual Property available at a cost of less than
$50,000; (b) that is transferred as part of a Permitted Studio Sale; (c) that is
not Material IP; or (d) approved in writing by Agent and Required Lenders.

 

Permitted Studio Sale: as long as such sales are consummated on or prior to the
date that is 120 days after the Closing Date (failing which Big Huge Games, Inc.
and THQ Wireless, Inc. shall become Guarantors within ten Business Days of such
date): (a) the disposition of certain Equipment and Intellectual Property
related to Borrowers’ Heavy Iron Studios, to Heavy Iron Studios, Inc., a
California corporation, (b) the disposition of substantially all of the assets
of Big Huge Games, Inc.; and (c) the disposition of substantially all of the
assets of THQ Wireless, Inc.

 

Permitted Lien: as defined in Section 10.2.2.

 

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Guarantors
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $5,000,000 at any time and its incurrence does
not violate Section 10.2.3.

 

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

 

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

 

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate announced
by Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.

 

-18-

--------------------------------------------------------------------------------


 

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not reasonably be expected to have a Material Adverse
Effect, nor result in forfeiture or sale of any assets of the Obligor; (e) no
Lien is imposed on assets of the Obligor, unless bonded and stayed to the
satisfaction of Agent; and (f) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.

 

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

 

Protective Advances: as defined in Section 2.1.6.

 

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

 

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

 

Qualified Cash: as of any date of determination, the amount of unrestricted cash
and Cash Equivalents of Borrowers’ and Guarantors’ that is in Deposit Accounts
or in Securities Accounts, or any combination thereof, and which such Deposit
Account or Securities Account is the subject of a Control Agreement and is
maintained by a branch office of the bank or securities intermediary located
within the United States.

 

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

 

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are not materially less favorable to Borrowers than those
applicable to the Debt being extended, renewed or refinanced; (e) no additional
Lien is granted to secure it; (f) no additional Person is obligated on such
Debt; and (g) upon giving effect to it, no Default or Event of Default exists.

 

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).

 

Reimbursement Date: as defined in Section 2.3.2.

 

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to the landlord or other creditor in respect of the
occupation and use of Company’s chief executive office; and (b) a reserve equal
to three months rent that could be payable to any such Person, unless it has
executed a Lien Waiver.

 

-19-

--------------------------------------------------------------------------------


 

Report: as defined in Section 12.2.3.

 

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

 

Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans.

 

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
from time to time by the Board of Governors for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).

 

Restricted Investment: any Investment by a Borrower or other Obligor, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date,
(b) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) Capital
Expenditures permitted under Section 10.2.3, loans and advances permitted under
Section 10.2.7, or Permitted Acquisitions.

 

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower or other Obligor to incur or repay
Borrowed Money, to grant Liens on any assets, to declare or make Distributions,
to modify, extend or renew any agreement evidencing Borrowed Money, or to repay
any intercompany Debt.

 

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party.  “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.

 

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

 

Revolver Note: a promissory note to be executed by Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolver Commitment and shall evidence the Revolver Loans made by such Lender.

 

Revolver Termination Date: June 30, 2012.

 

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

 

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank Products.

 

Security Documents: the Guaranties, Patent Assignments, Trademark Security
Agreements, Control Agreements, and all other documents, instruments and
agreements now or hereafter securing (or given with the intent to secure) any
Obligations.

 

-20-

--------------------------------------------------------------------------------


 

Securities Account Control Agreements: the Securities Account control agreements
to be executed by each institution maintaining a Securities Account for a
Borrower, in favor of Agent, for the benefit of Secured Parties, as security for
the Obligations.

 

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

 

Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.

 

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

 

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent in its sole discretion.

 

Subsidiary: any entity at least 51% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 51% of the voting securities or Equity Interests).

 

Subject Month: any Fiscal Month in which the Liquidity Amount is less than the
Target Liquidity Amount as of the last day of such Fiscal Month

 

Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.

 

Target Liquidity Amount: as of the last day of each Fiscal Month, the Liquidity
Amount immediately below the corresponding month in the following table:

 

-21-

--------------------------------------------------------------------------------


 

April

May

June

July

August

September

 

 

 

 

 

 

$60,000,000

$60,000,000

$60,000,000

$40,000,000

$40,000,000

$40,000,000

 

 

 

 

 

 

October

November

December

January

February

March

 

 

 

 

 

 

$30,000,000

$30,000,000

$60,000,000

$100,000,000

$100,000,000

$100,000,000

 

 

 

 

 

 

 

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

THQ Stock Plans: (i) the THQ Inc. Amended and Restated 1997 Stock Option Plan,
(ii) the THQ Inc. Third Amended and Restated Nonexecutive Employee Stock Option
Plan, (iii) the THQ Inc. 2006 Long-Term Incentive Plan, as amended and restated
and (iv) the THQ Inc. Amended and Restated Employee Stock Purchase Plan.

 

Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in trademarks, as security for the Obligations.

 

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

Trigger Period: a period commencing on the day that an Event of Default occurs,
and continuing until, during the preceding three consecutive Fiscal Months, no
Event of Default has existed; provided that each Trigger Period shall be a
period of not less than six Fiscal Months, and the period of three consecutive
Fiscal Months referred to above may not end prior to the expiration of such six
Fiscal Month period.

 

Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.

 

UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.

 

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

 

-22-

--------------------------------------------------------------------------------


 

Unused Line Margin: the percentage set forth below, as determined by the Line
Usage for the prior month:

 

Line Usage

 

Unused Line
Margin

 

 

 

Greater than $20,000,000

 

0.25%

 

 

 

Less than or equal to $20,000,000, but greater than $10,000,000

 

0.50%

 

 

 

Less than or equal to $10,000,000

 

0.75%

 

provided that; if Borrowers have made arrangements for Agent or an Affiliate of
Agent to provide Bank Products pursuant to which Agent or an Affiliate of Agent
shall manage cash or Cash Equivalents of the Borrowers or Subsidiaries, and
during any month the average daily balance of cash and Cash Equivalents so
managed exceeds $20,000,000 (or its equivalent in Euros or Sterling), then the
following table shall apply for such month:

 

Line Usage

 

Unused Line
Margin

 

 

 

 

 

Greater than $10,000,000

 

0.25%

 

 

 

 

 

Less than or equal to $10,000,000

 

0.375%

 

The Unused Line Margin shall be subject to increase or decrease based upon the
Line Usage for the prior month, as determined by Agent.

 

Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.

 

1.2.                            Accounting Terms.  Under the Loan Documents
(except as otherwise specified herein), all accounting terms shall be
interpreted, all accounting determinations shall be made, and all financial
statements shall be prepared, in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements of Borrowers
delivered to Agent before the Closing Date and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if Borrowers’ certified public accountants concur
in such change, the change is disclosed to Agent, and Section 10.3 is amended in
a manner satisfactory to Required Lenders to take into account the effects of
the change.

 

1.3.                            Uniform Commercial Code.  As used herein, the
following terms are defined in accordance with the UCC in effect in the State of
California from time to time:  “Chattel Paper,” “Commercial Tort Claim,”
“Deposit Account,” “Document,” “Equipment,” “General Intangibles,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right,” “Securities
Account” and “Supporting Obligation.”

 

1.4.                            Certain Matters of Construction.  The terms
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section, paragraph or
subdivision.  Any pronoun used shall be deemed to cover all genders.  In the
computation of periods of time from a specified date to a later specified date,
“from” means “from and including,” and “to” and “until” each mean “to but
excluding.”  The terms “including” and “include” shall mean “including, without
limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision. 
Section titles appear as a matter of convenience only and shall not affect the
interpretation of any Loan Document.  All references to (a) laws or statutes

 

-23-

--------------------------------------------------------------------------------


 

include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted by the Loan Documents); (c) any section mean, unless the
context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; (f) time of day mean time of day at Agent’s
notice address under Section 14.3.1; or (g) unless otherwise specified herein,
discretion of Agent, Issuing Bank or any Lender mean the sole and absolute
discretion of such Person.  Unless otherwise specified herein, all times
referred to herein shall be Pacific time.  All calculations of Ascribed Value,
fundings of Loans, issuances of Letters of Credit and payments of Obligations
shall be in Dollars and, unless the context otherwise requires, all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time.  Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Agent (and not necessarily calculated in accordance
with GAAP).  Borrowers shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, Issuing Bank or any
Lender under any Loan Documents.  No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision.  Whenever the phrase “to the best of Borrowers’
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.

 

SECTION 2.         CREDIT FACILITIES

 

2.1.                            Revolver Commitment.

 

2.1.1.                     Revolver Loans.  Each Lender agrees, severally on a
Pro Rata basis up to its Revolver Commitment, on the terms set forth herein, to
make Revolver Loans to Borrowers from time to time through the Commitment
Termination Date.  The Revolver Loans may be repaid and reborrowed as provided
herein.  In no event shall Lenders have any obligation to honor a request for a
Revolver Loan if the unpaid balance of Revolver Loans outstanding at such time
(including the requested Loan) would exceed the Borrowing Base.

 

2.1.2.                     Revolver Notes.  The Revolver Loans made by each
Lender and interest accruing thereon shall be evidenced by the records of Agent
and such Lender.  At the request of any Lender, Borrowers shall deliver a
Revolver Note to such Lender.

 

2.1.3.                     Use of Proceeds.  The proceeds of Revolver Loans
shall be used by Borrowers solely (a) to satisfy existing Debt; (b) to pay fees
and transaction expenses associated with the closing of this credit facility;
(c) to pay Obligations in accordance with this Agreement; and (d) for working
capital and other lawful corporate purposes of Borrowers.

 

2.1.4.                     Voluntary Reduction or Termination of Revolver
Commitments.

 

(a)                                  The Revolver Commitments shall terminate on
the Revolver Termination Date, unless sooner terminated in accordance with this
Agreement.  Upon at least 30 days’ prior written notice to Agent at any time,
Borrowers may, at their option, terminate the Revolver Commitments and this
credit facility.  Any notice of termination given by Borrowers shall be
irrevocable.  On the termination date, Borrowers shall make Full Payment of all
Obligations.

 

(b)                                 Borrowers may permanently reduce the
Revolver Commitments, on a Pro Rata basis for each Lender, upon at least 30
days’ prior written notice to Agent delivered at any time after the

 

-24-

--------------------------------------------------------------------------------


 

First Loan Year, which notice shall specify the amount of the reduction and
shall be irrevocable once given.  Each reduction shall be in a minimum amount of
$5,000,000, or an increment of $5,000,000 in excess thereof, provided that in no
event less shall the aggregate Commitments be reduced under this clause (b) to
an amount less than $25,000,000.

 

2.1.5.                     Overadvances.  If the aggregate Revolver Loans exceed
the Borrowing Base (“Overadvance”) or the aggregate Revolver Commitments at any
time, the excess amount shall be payable by Borrowers on demand by Agent, but
all such Revolver Loans shall nevertheless constitute Obligations secured by the
Collateral and entitled to all benefits of the Loan Documents.  Unless its
authority has been revoked in writing by Required Lenders, Agent may require
Lenders to honor requests for Overadvance Loans and to forbear from requiring
Borrowers to cure an Overadvance, (a) when no other Event of Default is known to
Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii) the
Overadvance is not known by Agent to exceed $1,000,000; and (b) regardless of
whether an Event of Default exists, if Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (i) is not increased by more than $50,000, and (ii) does not
continue for more than 30 consecutive days.  In no event shall Overadvance Loans
be required that would cause the outstanding Revolver Loans and LC Obligations
to exceed the aggregate Revolver Commitments.  Any funding of an Overadvance
Loan or sufferance of an Overadvance shall not constitute a waiver by Agent or
Lenders of the Event of Default caused thereby.  In no event shall any Borrower
or other Obligor be deemed a beneficiary of this Section nor authorized to
enforce any of its terms.

 

2.1.6.                     Protective Advances.  Agent shall be authorized, in
its discretion, at any time that any conditions in Section 6 are not satisfied,
and without regard to the aggregate Commitments, to make Base Rate Revolver
Loans (“Protective Advances”) (a) up to an aggregate amount of $1,000,000
outstanding at any time, if Agent deems such Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectibility or repayment of
Obligations; or (b) to pay any other amounts chargeable to Obligors under any
Loan Documents, including costs, fees and expenses.  Each Lender shall
participate in each Protective Advance on a Pro Rata basis.  Required Lenders
may at any time revoke Agent’s authority to make further Protective Advances by
written notice to Agent.  Absent such revocation, Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive.

 

2.1.7.                     Increases in Revolving Commitments.  Borrowers may
from time to time request Agent and Lenders to increase the aggregate Revolving
Commitments by an amount not exceeding $15,000,000 for all such increases.  Such
increases shall be subject to the consent of Agent and each Lender, which
consent may be withheld or conditioned in their sole discretion.

 

2.2.                            [RESERVED].

 

2.3.                            Letter of Credit Facility.

 

2.3.1.                     Issuance of Letters of Credit.  Issuing Bank agrees
to issue Letters of Credit from time to time until 30 days prior to the Revolver
Termination Date (or until the Commitment Termination Date, if earlier), on the
terms set forth herein, including the following:

 

(a)                                  Each Borrower acknowledges that Issuing
Bank’s willingness to issue any Letter of Credit is conditioned upon Issuing
Bank’s receipt of a LC Application with respect to the requested Letter of
Credit, as well as such other instruments and agreements as Issuing Bank may
customarily require for issuance of a letter of credit of similar type and
amount.  Issuing Bank shall have no obligation to issue any Letter of Credit
unless (i) Issuing Bank receives a LC Request and LC Application at least three
Business Days prior to the requested date of issuance; (ii) each LC Condition is
satisfied; and (iii) if a Defaulting Lender exists, such Lender or Borrowers
have entered into arrangements satisfactory to

 

-25-

--------------------------------------------------------------------------------


 

Agent and Issuing Bank to eliminate any funding risk associated with the
Defaulting Lender.  If Issuing Bank receives written notice from a Lender at
least five Business Days before issuance of a Letter of Credit that any LC
Condition has not been satisfied, Issuing Bank shall have no obligation to issue
the requested Letter of Credit (or any other) until such notice is withdrawn in
writing by that Lender or until Required Lenders have waived such condition in
accordance with this Agreement.  Prior to receipt of any such notice, Issuing
Bank shall not be deemed to have knowledge of any failure of LC Conditions.

 

(b)                                 Letters of Credit may be requested by a
Borrower only (i) to support obligations of such Borrower incurred in the
Ordinary Course of Business, including obligations to make payment under any
real property lease agreement of such Borrower that has a term of one year or
less; or (ii) for other purposes as Agent and Lenders may approve from time to
time in writing.  The renewal or extension of any Letter of Credit shall be
treated as the issuance of a new Letter of Credit, except that delivery of a new
LC Application shall be required at the discretion of Issuing Bank.

 

(c)                                  Borrowers assume all risks of the acts,
omissions or misuses of any Letter of Credit by the beneficiary.  In connection
with issuance of any Letter of Credit, none of Agent, Issuing Bank or any Lender
shall be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment of goods is made; partial or incomplete shipment of,
or failure to ship, any goods referred to in a Letter of Credit or Documents;
any deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and a Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of Issuing Bank, Agent or any Lender, including any
act or omission of a Governmental Authority.  The rights and remedies of Issuing
Bank under the Loan Documents shall be cumulative.  Issuing Bank shall be fully
subrogated to the rights and remedies of each beneficiary whose claims against
Borrowers are discharged with proceeds of any Letter of Credit.

 

(d)                                 In connection with its administration of and
enforcement of rights or remedies under any Letters of Credit or LC Documents,
Issuing Bank shall be entitled to act, and shall be fully protected in acting,
upon any certification, documentation or communication in whatever form believed
by Issuing Bank, in good faith, to be genuine and correct and to have been
signed, sent or made by a proper Person.  Issuing Bank may consult with and
employ legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts.  Issuing Bank may employ agents and attorneys-in-fact in
connection with any matter relating to Letters of Credit or LC Documents, and
shall not be liable for the negligence or misconduct of agents and
attorneys-in-fact selected with reasonable care.

 

2.3.2.                     Reimbursement; Participations.

 

(a)                                  If Issuing Bank honors any request for
payment under a Letter of Credit, Borrowers shall pay to Issuing Bank, on the
same day (“Reimbursement Date”), the amount paid by Issuing Bank under such
Letter of Credit, together with interest at the interest rate for Base Rate
Revolver Loans from the Reimbursement Date until payment by Borrowers.  Issuing
Bank will promptly notify Borrower Agent of any such honor of a request for
payment.  The obligation of Borrowers to reimburse Issuing Bank for any payment
made under a Letter of Credit shall be absolute, unconditional, irrevocable, and
joint and several, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Borrowers may have at

 

-26-

--------------------------------------------------------------------------------


 

any time against the beneficiary.  Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Revolver Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender agrees to fund its Pro Rata share
of such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied.

 

(b)                                 Upon issuance of a Letter of Credit, each
Lender shall be deemed to have irrevocably and unconditionally purchased from
Issuing Bank, without recourse or warranty, an undivided Pro Rata interest and
participation in all LC Obligations relating to the Letter of Credit.  If
Issuing Bank makes any payment under a Letter of Credit and Borrowers do not
reimburse such payment on the Reimbursement Date, Agent shall promptly notify
Lenders and each Lender shall promptly (within one Business Day) and
unconditionally pay to Agent, for the benefit of Issuing Bank, the Lender’s Pro
Rata share of such payment.  Upon request by a Lender, Issuing Bank shall
furnish copies of any Letters of Credit and LC Documents in its possession at
such time.

 

(c)                                  The obligation of each Lender to make
payments to Agent for the account of Issuing Bank in connection with Issuing
Bank’s payment under a Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or the existence of any setoff or defense that any Obligor may
have with respect to any Obligations.  Issuing Bank does not assume any
responsibility for any failure or delay in performance or any breach by any
Borrower or other Person of any obligations under any LC Documents.  Issuing
Bank does not make to Lenders any express or implied warranty, representation or
guaranty with respect to the Collateral, LC Documents or any Obligor.  Issuing
Bank shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any LC Documents; the
validity, genuineness, enforceability, collectibility, value or sufficiency of
any Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

 

(d)                                 No Issuing Bank Indemnitee shall be liable
to any Lender or other Person for any action taken or omitted to be taken in
connection with any LC Documents except as a result of its actual gross
negligence or willful misconduct.  Issuing Bank shall not have any liability to
any Lender if Issuing Bank refrains from any action under any Letter of Credit
or LC Documents until it receives written instructions from Required Lenders.

 

2.3.3.                     Cash Collateral.  If any LC Obligations, whether or
not then due or payable, shall for any reason be outstanding at any time
(a) that an Event of Default exists, (b) that Availability is less than zero,
(c) after the Commitment Termination Date, or (d) within 20 Business Days prior
to the Revolver Termination Date, then Borrowers shall, at Issuing Bank’s or
Agent’s request, Cash Collateralize the stated amount of all outstanding Letters
of Credit and pay to Issuing Bank the amount of all other LC Obligations. 
Borrowers shall, on demand by Issuing Bank or Agent from time to time, Cash
Collateralize the LC Obligations of any Defaulting Lender.  If Borrowers fail to
provide any Cash Collateral as required hereunder, Lenders may (and shall upon
direction of Agent) advance, as Revolver Loans, the amount of the Cash
Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).

 

-27-

--------------------------------------------------------------------------------


 

SECTION 3.         INTEREST, FEES AND CHARGES

 

3.1.                            Interest.

 

3.1.1.                     Rates and Payment of Interest.

 

(a)                                  The Obligations shall bear interest (i) if
a Base Rate Loan, at the Base Rate in effect from time to time, plus the
Applicable Margin; (ii) if a LIBOR Loan, at LIBOR for the applicable Interest
Period, plus the Applicable Margin; and (iii) if any other Obligation
(including, to the extent permitted by law, interest not paid when due), at the
Base Rate in effect from time to time, plus the Applicable Margin for Base Rate
Revolver Loans.  Interest shall accrue from the date the Loan is advanced or the
Obligation is incurred or payable, until paid by Borrowers.  If a Loan is repaid
on the same day made, one day’s interest shall accrue.

 

(b)                                 During an Insolvency Proceeding with respect
to any Borrower, or during any other Event of Default if Agent or Required
Lenders in their discretion so elect, Obligations shall bear interest at the
Default Rate (whether before or after any judgment).  Each Borrower acknowledges
that the cost and expense to Agent and Lenders due to an Event of Default are
difficult to ascertain and that the Default Rate is a fair and reasonable
estimate to compensate Agent and Lenders for this.

 

(c)                                  Interest accrued on the Loans shall be due
and payable in arrears, (i) on the first day of each month; (ii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Commitment Termination Date.  Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand. 
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

 

3.1.2.                     Application of LIBOR to Outstanding Loans.

 

(a)                                  Borrowers may on any Business Day, subject
to delivery of a Notice of Conversion/Continuation, elect to convert any portion
of the Base Rate Loans to, or to continue any LIBOR Loan at the end of its
Interest Period as, a LIBOR Loan.  During any Default or Event of Default, Agent
may (and shall at the direction of Required Lenders) declare that no Loan may be
made, converted or continued as a LIBOR Loan.

 

(b)                                 Whenever Borrowers desire to convert or
continue Loans as LIBOR Loans, Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three Business Days
before the requested conversion or continuation date.  Promptly after receiving
any such notice, Agent shall notify each Lender thereof.  Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be 30 days if not specified).  If, upon the expiration of any
Interest Period in respect of any LIBOR Loans, Borrowers shall have failed to
deliver a Notice of Conversion/Continuation, they shall be deemed to have
elected to convert such Loans into Base Rate Loans.

 

3.1.3.                     Interest Periods.  In connection with the making,
conversion or continuation of any LIBOR Loans, Borrowers shall select an
interest period (“Interest Period”) to apply, which interest period shall be 30,
60, or 90 days; provided, however, that:

 

(a)                                  the Interest Period shall commence on the
date the Loan is made or continued as, or converted into, a LIBOR Loan, and
shall expire on the numerically corresponding day in the calendar month at its
end;

 

(b)                                 if any Interest Period commences on a day
for which there is no corresponding day in the calendar month at its end or if
such corresponding day falls after the last Business Day of such

 

-28-

--------------------------------------------------------------------------------


 

month, then the Interest Period shall expire on the last Business Day of such
month; and if any Interest Period would expire on a day that is not a Business
Day, the period shall expire on the next Business Day; and

 

(c)                                  no Interest Period shall extend beyond the
Revolver Termination Date.

 

3.1.4.                     Interest Rate Not Ascertainable.  If Agent shall
determine that on any date for determining LIBOR, due to any circumstance
affecting the London interbank market, adequate and fair means do not exist for
ascertaining such rate on the basis provided herein, then Agent shall
immediately notify Borrowers of such determination.  Until Agent notifies
Borrowers that such circumstance no longer exists, the obligation of Lenders to
make LIBOR Loans shall be suspended, and no further Loans may be converted into
or continued as LIBOR Loans.

 

3.2.                            Fees.

 

3.2.1.                     Unused Line Fee.  Borrowers shall pay to Agent, for
the Pro Rata benefit of Lenders, a fee equal to the Unused Line Margin per annum
times the amount by which the Revolver Commitments exceed the average daily
balance of Revolver Loans and stated amount of Letters of Credit during any
month.  Such fee shall be payable in arrears, on the first day of each month and
on the Commitment Termination Date.  If no Loans are outstanding and no Event of
Default shall have occurred and be continuing on the day such fee is payable,
such fee shall be invoiced to Borrowers and payable within five business days of
the date of such invoice.  In all other cases, such fee shall be payable on
demand and may be charged to the facility and if so charged shall be deemed to
be a Base Rate Revolver Loan.

 

3.2.2.                     LC Facility Fees.  Borrowers shall pay (a) to Agent,
for the Pro Rata benefit of Lenders, a fee equal to the Applicable Margin in
effect for LIBOR Revolver Loans times the average daily stated amount of Letters
of Credit, which fee shall be payable monthly in arrears, on the first day of
each month; (b) to Agent, for its own account, a fronting fee equal to 0.125%
per annum on the stated amount of each Letter of Credit, which fee shall be
payable monthly in arrears, on the first day of each month; and (c) to Issuing
Bank, for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of
Letters of Credit, which charges shall be paid as and when incurred.  During an
Event of Default, the fee payable under clause (a) shall be increased by 2% per
annum.  If no Loans are outstanding and no Event of Default shall have occurred
and be continuing on the day such fees are payable, such fees shall be invoiced
to Borrowers and payable within five business days of the date of such invoice. 
In all other cases, such fees shall be payable on demand and may be charged to
the facility and if so charged shall be deemed to be a Base Rate Revolver Loan.

 

3.3.                            Computation of Interest, Fees, Yield
Protection.  All interest, as well as fees and other charges calculated on a per
annum basis, shall be computed for the actual days elapsed, based on a year of
360 days.  Each determination by Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error.  All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration.  All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money.  A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.9, submitted to Borrower Agent by Agent or the affected Lender, as
applicable, shall be final, conclusive and binding for all purposes, absent
manifest error, and Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate.

 

3.4.                            Reimbursement Obligations.  Borrowers shall
reimburse Agent for all Extraordinary Expenses.  Borrowers shall also reimburse
Agent for all legal, accounting and consulting fees reasonably incurred, and any
appraisal and other fees, costs and expenses incurred by it in connection with
(a) 

 

-29-

--------------------------------------------------------------------------------


 

negotiation and preparation of any Loan Documents, including any amendment or
other modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), each inspection,
audit or appraisal with respect to any Obligor or Collateral, whether prepared
by Agent’s personnel or a third party.  All legal, accounting and consulting
fees shall be charged to Borrowers by Agent’s professionals at their full hourly
rates, regardless of any reduced or alternative fee billing arrangements that
Agent, any Lender or any of their Affiliates may have with such professionals
with respect to this or any other transaction.  If, for any reason (including
inaccurate reporting on financial statements or a Compliance Certificate), it is
determined that a higher Applicable Margin or Unused Line Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrowers shall immediately pay to Agent, for the Pro
Rata benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid.  If no Loans are outstanding and no Event of Default shall have
occurred and be continuing on the day the amounts under this Section are
demanded, such amounts shall be invoiced to Borrowers and payable within five
business days of the date of such invoice.  In all other cases, such amounts
shall be payable on demand and may be charged to the facility and if so charged
shall be deemed to be a Base Rate Revolver Loan.

 

3.5.                            Illegality.  If any Lender determines that any
Applicable Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund LIBOR Loans, or to determine or charge interest rates
based upon LIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to Agent, any obligation of such Lender to make or continue LIBOR
Loans or to convert Base Rate Loans to LIBOR Loans shall be suspended until such
Lender notifies Agent that the circumstances giving rise to such determination
no longer exist.  Upon delivery of such notice, Borrowers shall prepay or, if
applicable, convert all LIBOR Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such LIBOR Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such LIBOR Loans.  Upon any such
prepayment or conversion, Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

3.6.                            Inability to Determine Rates.  If Required
Lenders notify Agent for any reason in connection with a request for a Borrowing
of, or conversion to or continuation of, a LIBOR Loan that (a) Dollar deposits
are not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (b) adequate and reasonable
means do not exist for determining LIBOR for the requested Interest Period, or
(c) LIBOR for the requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, then Agent will promptly
so notify Borrower Agent and each Lender.  Thereafter, the obligation of Lenders
to make or maintain LIBOR Loans shall be suspended until Agent (upon instruction
by Required Lenders) revokes such notice.  Upon receipt of such notice, Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of a LIBOR Loan or, failing that, will be deemed to have submitted
a request for a Base Rate Loan.

 

3.7.                            Increased Costs; Capital Adequacy.

 

3.7.1.                     Change in Law.  If any Change in Law shall:

 

(a)                                  impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in LIBOR) or Issuing Bank;

 

-30-

--------------------------------------------------------------------------------


 

(b)                                 subject any Lender or Issuing Bank to any
Tax with respect to any Loan, Loan Document, Letter of Credit or participation
in LC Obligations, or change the basis of taxation of payments to such Lender or
Issuing Bank in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 5.9 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or Issuing Bank); or

 

(c)                                  impose on any Lender or Issuing Bank or the
London interbank market any other condition, cost or expense affecting any Loan,
Loan Document, Letter of Credit or participation in LC Obligations;

 

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

 

3.7.2.                     Capital Adequacy.  If any Lender or Issuing Bank
determines that any Change in Law affecting such Lender or Issuing Bank or any
Lending Office of such Lender or such Lender’s or Issuing Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations, to a level below that which such Lender, Issuing Bank or holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s, Issuing Bank’s and holding company’s policies with
respect to capital adequacy), then from time to time Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate it or its holding company for any such reduction suffered.

 

3.7.3.                     Compensation.  Failure or delay on the part of any
Lender or Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or Issuing Bank for any increased
costs incurred or reductions suffered more than nine months prior to the date
that the Lender or Issuing Bank notifies Borrower Agent of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

3.8.                            Mitigation.  If any Lender gives a notice under
Section 3.5 or requests compensation under Section 3.7, or if Borrowers are
required to pay additional amounts with respect to a Lender under Section 5.9,
then such Lender shall use reasonable efforts to designate a different Lending
Office or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate the need for such notice or reduce
amounts payable or to be withheld in the future, as applicable; and (b) would
not subject the Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to it.  Borrowers shall pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

 

3.9.                            Funding Losses.  If for any reason (other than
default by a Lender) (a) any Borrowing of, or conversion to or continuation of,
a LIBOR Loan does not occur on the date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn),
(b) any repayment or conversion of a LIBOR Loan occurs on a day other than the
end of its Interest Period, or (c)

 

-31-

--------------------------------------------------------------------------------


 

Borrowers fail to repay a LIBOR Loan when required hereunder, then Borrowers
shall pay to Agent its customary administrative charge and to each Lender all
losses and expenses that it sustains as a consequence thereof, including loss of
anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds.  Lenders shall not be required to purchase Dollar deposits in the London
interbank market or any other offshore Dollar market to fund any LIBOR Loan, but
the provisions hereof shall be deemed to apply as if each Lender had purchased
such deposits to fund its LIBOR Loans.

 

3.10.                     Maximum Interest.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Applicable Law (“maximum rate”).  If Agent or any Lender
shall receive interest in an amount that exceeds the maximum rate, the excess
interest shall be applied to the principal of the Obligations or, if it exceeds
such unpaid principal, refunded to Borrowers.  In determining whether the
interest contracted for, charged or received by Agent or a Lender exceeds the
maximum rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

SECTION 4.        LOAN ADMINISTRATION

 

4.1.                            Manner of Borrowing and Funding Revolver Loans.

 

4.1.1.                  Notice of Borrowing.

 

(a)                                 Whenever Borrowers desire funding of a
Borrowing of Revolver Loans, Borrower Agent shall give Agent a Notice of
Borrowing.  Such notice must be received by Agent no later than 11:00 a.m.
(i) on the Business Day of the requested funding date, in the case of Base Rate
Loans, and (ii) at least three Business Days prior to the requested funding
date, in the case of LIBOR Loans.  Notices received after 11:00 a.m. shall be
deemed received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable and shall specify (A) the amount of the Borrowing, (B) the requested
funding date (which must be a Business Day), (C) whether the Borrowing is to be
made as Base Rate Loans or LIBOR Loans, and (D) in the case of LIBOR Loans, the
duration of the applicable Interest Period (which shall be deemed to be 30 days
if not specified).

 

(b)                                 Unless payment is otherwise timely made by
Borrowers, the becoming due of any Obligations (whether principal, interest,
fees or other charges, including Extraordinary Expenses, LC Obligations, Cash
Collateral and Bank Product Debt) shall be deemed to be a request for Base Rate
Revolver Loans on the due date, in the amount of such Obligations.  The proceeds
of such Revolver Loans shall be disbursed as direct payment of the relevant
Obligation.  In addition, Agent may, at its option, charge such Obligations
against any operating, investment or other account of a Borrower maintained with
Agent or any of its Affiliates.

 

(c)                                  If Borrowers establish a controlled
disbursement account with Agent or any Affiliate of Agent, then the presentation
for payment of any check or other item of payment drawn on such account at a
time when there are insufficient funds to cover it shall be deemed to be a
request for Base Rate Revolver Loans on the date of such presentation, in the
amount of the check and items presented for payment.  The proceeds of such
Revolver Loans may be disbursed directly to the controlled disbursement account
or other appropriate account.

 

4.1.2.                  Fundings by Lenders.  Each Lender shall timely honor its
Revolver Commitment by funding its Pro Rata share of each Borrowing of Revolver
Loans that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each

 

-32-

--------------------------------------------------------------------------------


 

Notice of Borrowing (or deemed request for a Borrowing) by 12:00 noon on the
proposed funding date for Base Rate Loans or by 3:00 p.m. at least two Business
Days before any proposed funding of LIBOR Loans.  Each Lender shall fund to
Agent such Lender’s Pro Rata share of the Borrowing to the account specified by
Agent in immediately available funds not later than 2:00 p.m. on the requested
funding date, unless Agent’s notice is received after the times provided above,
in which event Lender shall fund its Pro Rata share by 11:00 a.m. on the next
Business Day.  Subject to its receipt of such amounts from Lenders, Agent shall
disburse the proceeds of the Revolver Loans as directed by Borrower Agent. 
Unless Agent shall have received (in sufficient time to act) written notice from
a Lender that it does not intend to fund its Pro Rata share of a Borrowing,
Agent may assume that such Lender has deposited or promptly will deposit its
share with Agent, and Agent may disburse a corresponding amount to Borrowers. 
If a Lender’s share of any Borrowing or of any settlement pursuant to
Section 4.1.3(b) is not received by Agent, then Borrowers agree to repay to
Agent on demand the amount of such share, together with interest thereon from
the date disbursed until repaid, at the rate applicable to Base Rate Revolver
Loans.

 

4.1.3.                  Swingline Loans; Settlement.

 

(a)                                 Agent may, but shall not be obligated to,
advance Swingline Loans to Borrowers, up to an aggregate outstanding amount of
$5,000,000, unless the funding is specifically required to be made by all
Lenders hereunder.  Each Swingline Loan shall constitute a Revolver Loan for all
purposes, except that payments thereon shall be made to Agent for its own
account.  The obligation of Borrowers to repay Swingline Loans shall be
evidenced by the records of Agent and need not be evidenced by any promissory
note.

 

(b)                                 To facilitate administration of the Revolver
Loans, Lenders and Agent agree (which agreement is solely among them, and not
for the benefit of or enforceable by any Borrower) that settlement among them
with respect to Swingline Loans and other Revolver Loans may take place on a
date determined from time to time by Agent, which shall occur at least once each
week.  On each settlement date, settlement shall be made with each Lender in
accordance with the Settlement Report delivered by Agent to Lenders.  Between
settlement dates, Agent may in its discretion apply payments on Revolver Loans
to Swingline Loans, regardless of any designation by Borrower or any provision
herein to the contrary.  Each Lender’s obligation to make settlements with Agent
is absolute and unconditional, without offset, counterclaim or other defense,
and whether or not the Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied.  If, due to an Insolvency Proceeding with
respect to a Borrower or otherwise, any Swingline Loan may not be settled among
Lenders hereunder, then each Lender shall be deemed to have purchased from Agent
a Pro Rata participation in each unpaid Swingline Loan and shall transfer the
amount of such participation to Agent, in immediately available funds, within
one Business Day after Agent’s request therefor.

 

4.1.4.                  Notices.  Each Borrower authorizes Agent and Lenders to
extend, convert or continue Loans, effect selections of interest rates, and
transfer funds to or on behalf of Borrowers based on telephonic or e-mailed
instructions.  Borrowers shall confirm each such request by prompt delivery to
Agent of a Notice of Borrowing or Notice of Conversion/Continuation, if
applicable, but if it differs in any material respect from the action taken by
Agent or Lenders, the records of Agent and Lenders shall govern.  Neither Agent
nor any Lender shall have any liability for any loss suffered by a Borrower as a
result of Agent or any Lender acting upon its understanding of telephonic or
e-mailed instructions from a person believed in good faith by Agent or any
Lender to be a person authorized to give such instructions on a Borrower’s
behalf.

 

4.2.                            Defaulting Lender.  Agent may (but shall not be
required to), in its discretion, retain any payments or other funds received by
Agent that are to be provided to a Defaulting Lender hereunder, and may apply
such funds to such Lender’s defaulted obligations or readvance the funds to
Borrowers in accordance with this Agreement.  The failure of any Lender to fund
a Loan, to make any payment in respect of LC Obligations or to otherwise perform
its obligations hereunder shall not relieve any other

 

-33-

--------------------------------------------------------------------------------


 

Lender of its obligations, and no Lender shall be responsible for default by
another Lender.  Lenders and Agent agree (which agreement is solely among them,
and not for the benefit of or enforceable by any Borrower) that, solely for
purposes of determining a Defaulting Lender’s right to vote on matters relating
to the Loan Documents and to share in payments, fees and Collateral proceeds
thereunder, a Defaulting Lender shall not be deemed to be a “Lender” until all
its defaulted obligations have been cured.

 

4.3.                            Number and Amount of LIBOR Loans; Determination
of Rate.  Each Borrowing of LIBOR Loans when made shall be in a minimum amount
of $5,000,000, plus any increment of $1,000,000 in excess thereof.  No more than
five Borrowings of LIBOR Loans may be outstanding at any time, and all LIBOR
Loans having the same length and beginning date of their Interest Periods shall
be aggregated together and considered one Borrowing for this purpose.  Upon
determining LIBOR for any Interest Period requested by Borrowers, Agent shall
promptly notify Borrowers thereof by telephone or electronically and, if
requested by Borrowers, shall confirm any telephonic notice in writing.

 

4.4.                            Borrower Agent.  Each Borrower hereby designates
THQ Inc. (“Borrower Agent”) as its representative and agent for all purposes
under the Loan Documents, including requests for Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base and financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender.  Borrower Agent hereby accepts such appointment.  Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower.  Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower.  Each of Agent, Issuing Bank and Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents.  Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.

 

4.5.                            One Obligation.  The Loans, LC Obligations and
other Obligations shall constitute one general obligation of Borrowers and
(unless otherwise expressly provided in any Loan Document) shall be secured by
Agent’s Lien upon all Collateral; provided, however, that Agent and each Lender
shall be deemed to be a creditor of, and the holder of a separate claim against,
each Borrower to the extent of any Obligations jointly or severally owed by such
Borrower.

 

4.6.                            Effect of Termination.  On the effective date of
any termination of the Commitments, all Obligations shall be immediately due and
payable, and Bank of America may terminate its and its Affiliates’ Bank Products
(including, only with the consent of Agent, any Cash Management Services).  All
undertakings of Borrowers contained in the Loan Documents shall survive any
termination, and Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents until Full Payment of the
Obligations.  Notwithstanding Full Payment of the Obligations, Agent shall not
be required to terminate its Liens in any Collateral unless, with respect to any
damages Agent may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Agent receives (a) a written agreement, executed by
Borrowers and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying Agent and Lenders from any such damages; or
(b) such Cash Collateral as Agent, in its discretion, deems necessary to protect
against any such damages.  Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 12,
14.2 and this Section, and the obligation of each Obligor and Lender with
respect to each indemnity given by it in any Loan Document, shall survive Full
Payment of the Obligations and any release relating to this credit facility.

 

SECTION 5.        PAYMENTS

 

5.1.                            General Payment Provisions.  All payments of
Obligations shall be made in Dollars,

 

-34-

--------------------------------------------------------------------------------


 

without offset, counterclaim or defense of any kind, free of (and without
deduction for) any Taxes, and in immediately available funds, not later than
12:00 noon on the due date.  Any payment after such time shall be deemed made on
the next Business Day.  Any payment of a LIBOR Loan prior to the end of its
Interest Period shall be accompanied by all amounts due under Section 3.9.  Any
prepayment of Loans shall be applied first to Base Rate Loans and then to LIBOR
Loans.

 

5.2.                            Repayment of Revolver Loans.  Revolver Loans
shall be due and payable in full on the Revolver Termination Date, unless
payment is sooner required hereunder.  Revolver Loans may be prepaid from time
to time, without penalty or premium.  If any Asset Disposition includes the
disposition of Accounts, then Net Proceeds equal to the greatest of (a) the net
book value of such Accounts, (b) the reduction in the Borrowing Base upon giving
effect to such disposition, or (c) the actual amount thereof, shall be applied
to the Revolver Loans.  If any Asset Disposition includes the disposition of
Inventory, Intellectual Property or Equipment, then Net Proceeds equal to the
actual amount thereof shall be applied to the Revolver Loans.  Notwithstanding
anything herein to the contrary, if an Overadvance exists, Borrowers shall, on
the sooner of Agent’s demand or the first Business Day after any Borrower has
knowledge thereof, repay the outstanding Revolver Loans in an amount sufficient
to reduce the principal balance of Revolver Loans to the Borrowing Base.

 

5.3.                            RESERVED.

 

5.4.                            Payment of Other Obligations.  Obligations other
than Loans, including LC Obligations and Extraordinary Expenses, shall be paid
by Borrowers as provided in the Loan Documents.  If no payment date is specified
and no Loans are outstanding and no Event of Default shall have occurred and be
continuing on the day such Obligations are payable, such amounts shall be
invoiced to Borrowers and payable within five business days of the date of such
invoice.  In all other cases, such amounts shall be payable on demand and may be
charged to the facility and if so charged shall be deemed to be a Base Rate
Revolver Loan.

 

5.5.                            Marshaling; Payments Set Aside.  None of Agent
or Lenders shall be under any obligation to marshal any assets in favor of any
Obligor or against any Obligations.  If any payment by or on behalf of Borrowers
is made to Agent, Issuing Bank or any Lender, or Agent, Issuing Bank or any
Lender exercises a right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Agent, Issuing Bank or such Lender in its discretion)
to be repaid to a trustee, receiver or any other Person, then to the extent of
such recovery, the Obligation originally intended to be satisfied, and all
Liens, rights and remedies relating thereto, shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred.

 

5.6.                            Post-Default Allocation of Payments.

 

5.6.1.                  Allocation. Notwithstanding anything herein to the
contrary, during an Event of Default, monies to be applied to the Obligations,
whether arising from payments by Obligors, realization on Collateral, setoff or
otherwise, shall be allocated as follows:

 

(a)                                 first, to all costs and expenses, including
Extraordinary Expenses, owing to Agent;

 

(b)                                 second, to all amounts owing to Agent on
Swingline Loans;

 

(c)                                  third, to all amounts owing to Issuing Bank
on LC Obligations;

 

(d)                                 fourth, to all Obligations constituting fees
(excluding amounts relating to Bank Products);

 

-35-

--------------------------------------------------------------------------------


 

(e)                                  fifth, to all Obligations constituting
interest (excluding amounts relating to Bank Products);

 

(f)                                   sixth, to provide Cash Collateral for
outstanding Letters of Credit;

 

(g)                                  seventh, to all other Obligations, other
than Bank Product Debt; and

 

(h)                                 last, to Bank Product Debt.

 

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  The allocations set forth in this Section are
solely to determine the rights and priorities of Agent and Lenders as among
themselves, and may be changed by agreement among them without the consent of
any Obligor.  This Section is not for the benefit of or enforceable by any
Borrower.

 

5.6.2.                  Erroneous Application.  Agent shall not be liable for
any application of amounts made by it in good faith and, if any such application
is subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).

 

5.7.                            Application of Payments.  The ledger balance in
the main Dominion Account as of the end of a Business Day shall be applied to
the Obligations at the beginning of the next Business Day, during any Trigger
Period.  If, as a result of such application, a credit balance exists, the
balance shall not accrue interest in favor of Borrowers and shall be made
available to Borrowers as long as no Default or Event of Default exists.  Each
Borrower irrevocably waives the right to direct the application of any payments
or Collateral proceeds during any Trigger Period, and agrees that Agent shall
have the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as Agent deems advisable.

 

5.8.                            Loan Account; Account Stated.

 

5.8.1.                  Loan Account.  Agent shall maintain in accordance with
its usual and customary practices an account or accounts (“Loan Account”)
evidencing the Debt of Borrowers resulting from each Loan or issuance of a
Letter of Credit from time to time.  Any failure of Agent to record anything in
the Loan Account, or any error in doing so, shall not limit or otherwise affect
the obligation of Borrowers to pay any amount owing hereunder.  Agent may
maintain a single Loan Account in the name of Borrower Agent, and each Borrower
confirms that such arrangement shall have no effect on the joint and several
character of its liability for the Obligations.

 

5.8.2.                  Entries Binding.  Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein.  If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Agent in writing within 30 days after receipt or inspection that specific
information is subject to dispute.

 

5.9.                            Taxes.

 

5.9.1.                  Payments Free of Taxes.  All payments by Obligors of
Obligations shall be free and clear of and without reduction for any Taxes.  If
Applicable Law requires any Obligor or Agent to withhold or deduct any Tax
(including backup withholding or withholding Tax), the withholding or deduction
shall be based on information provided pursuant to Section 5.10 and Agent shall
pay the amount withheld or deducted to the relevant Governmental Authority.  If
the withholding or deduction is

 

-36-

--------------------------------------------------------------------------------


 

made on account of Indemnified Taxes or Other Taxes, the sum payable by
Borrowers shall be increased so that Agent, Lender or Issuing Bank, as
applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made.  Without limiting the foregoing,
Borrowers shall timely pay all Other Taxes to the relevant Governmental
Authorities.

 

5.9.2.                  Payment.  Borrowers shall indemnify, hold harmless and
reimburse (within 10 days after demand therefor) Agent, Lenders and Issuing Bank
for any Indemnified Taxes or Other Taxes (including those attributable to
amounts payable under this Section) withheld or deducted by any Obligor or
Agent, or paid by Agent, any Lender or Issuing Bank, with respect to any
Obligations, Letters of Credit or Loan Documents, whether or not such Taxes were
properly asserted by the relevant Governmental Authority, and including all
penalties, interest and reasonable expenses relating thereto, as well as any
amount that a Lender or Issuing Bank fails to pay indefeasibly to Agent under
Section 5.10.  A certificate as to the amount of any such payment or liability
delivered to Borrower Agent by Agent, or by a Lender or Issuing Bank (with a
copy to Agent), shall be conclusive, absent manifest error.  As soon as
practicable after any payment of Taxes by a Borrower, Borrower Agent shall
deliver to Agent a receipt from the Governmental Authority or other evidence of
payment satisfactory to Agent.

 

5.10.                     Lender Tax Information.

 

5.10.1.           Status of Lenders.  Each Lender shall deliver documentation
and information to Agent and Borrower Agent, at the times and in form required
by Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient
to permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

 

5.10.2.           Documentation.  If a Borrower is resident for tax purposes in
the United States, any Lender that is a “United States person” within the
meaning of section 7701(a)(30) of the Code shall deliver to Agent and Borrower
Agent IRS Form W-9 or such other documentation or information prescribed by
Applicable Law or reasonably requested by Agent or Borrower Agent to determine
whether such Lender is subject to backup withholding or information reporting
requirements.  If any Foreign Lender is entitled to any exemption from or
reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and Borrower Agent, on or prior to the date on which it
becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS
Form W-8IMY and all required supporting documentation; (d) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.

 

5.10.3.           Lender Obligations.  Each Lender and Issuing Bank shall
promptly notify Borrowers and Agent of any change in circumstances that would
change any claimed Tax exemption or reduction.  Each Lender and Issuing Bank
shall indemnify, hold harmless and reimburse (within 10 days after demand
therefor) Borrowers and Agent for any Taxes, losses, claims, liabilities,
penalties, interest and expenses (including reasonable attorneys’ fees) incurred
by or asserted against a Borrower or Agent by any Governmental Authority due to
such Lender’s or Issuing Bank’s failure to deliver, or inaccuracy or

 

-37-

--------------------------------------------------------------------------------


 

deficiency in, any documentation required to be delivered by it pursuant to this
Section.  Each Lender and Issuing Bank authorizes Agent to set off any amounts
due to Agent under this Section against any amounts payable to such Lender or
Issuing Bank under any Loan Document.

 

5.11.                     Nature and Extent of Each Borrower’s Liability.

 

5.11.1.           Joint and Several Liability.  Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Agent and Lenders the prompt payment and performance of, all Obligations and
all agreements under the Loan Documents.  Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.

 

5.11.2.           Waivers.

 

(a)                                 Each Borrower expressly waives all rights
that it may have now or in the future under any statute, at common law, in
equity or otherwise, to compel Agent or Lenders to marshal assets or to proceed
against any Obligor, other Person or security for the payment or performance of
any Obligations before, or as a condition to, proceeding against such Borrower. 
Each Borrower waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of all Obligations.  It is
agreed among each Borrower, Agent and Lenders that the provisions of this
Section 5.11 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, Agent and Lenders would decline to
make Loans and issue Letters of Credit.  Each Borrower acknowledges that its
guaranty pursuant to this Section is necessary to the conduct and promotion of
its business, and can be expected to benefit such business.

 

(b)                                 Agent and Lenders may, in their discretion,
pursue such rights and remedies as they deem appropriate, including realization
upon Collateral or any Real Estate by judicial foreclosure or non-judicial sale
or enforcement, without affecting any rights and remedies under this
Section 5.11.  If, in taking any action in connection with the exercise of any
rights or remedies, Agent or any Lender shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any
Borrower or other Person, whether because of any Applicable Laws pertaining to
“election of remedies” or otherwise, each Borrower consents to such action and
waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had.  Any election
of remedies that results in denial or impairment of the right of Agent or any
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations.  Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Person.  Agent

 

-38-

--------------------------------------------------------------------------------


 

may bid all or a portion of the Obligations at any foreclosure or trustee’s sale
or at any private sale, and the amount of such bid need not be paid by Agent but
shall be credited against the Obligations.  The amount of the successful bid at
any such sale, whether Agent or any other Person is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.11, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.

 

5.11.3.           Extent of Liability; Contribution.

 

(a)                                 Notwithstanding anything herein to the
contrary, each Borrower’s liability under this Section 5.11 shall be limited to
the greater of (i) all amounts for which such Borrower is primarily liable, as
described below, and (ii) such Borrower’s Allocable Amount.

 

(b)                                 If any Borrower makes a payment under this
Section 5.11 of any Obligations (other than amounts for which such Borrower is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other Borrower,
exceeds the amount that such Borrower would otherwise have paid if each Borrower
had paid the aggregate Obligations satisfied by such Guarantor Payments in the
same proportion that such Borrower’s Allocable Amount bore to the total
Allocable Amounts of all Borrowers, then such Borrower shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.  The “Allocable Amount” for any Borrower shall be the maximum amount
that could then be recovered from such Borrower under this Section 5.11 without
rendering such payment voidable under Section 548 of the Bankruptcy Code or
under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.

 

(c)                                  Nothing contained in this Section 5.11
shall limit the liability of any Borrower to pay Loans made directly or
indirectly to that Borrower (including Loans advanced to any other Borrower and
then re-loaned or otherwise transferred to, or for the benefit of, such
Borrower), LC Obligations relating to Letters of Credit issued to support such
Borrower’s business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder.  Agent and Lenders shall have the right, at
any time in their discretion, to condition Loans and Letters of Credit upon a
separate calculation of borrowing availability for each Borrower and to restrict
the disbursement and use of such Loans and Letters of Credit to such Borrower.

 

5.11.4.           Joint Enterprise.  Each Borrower has requested that Agent and
Lenders make this credit facility available to Borrowers on a combined basis, in
order to finance Borrowers’ business most efficiently and economically. 
Borrowers’ business is a mutual and collective enterprise, and Borrowers believe
that consolidation of their credit facility will enhance the borrowing power of
each Borrower and ease the administration of their relationship with Lenders,
all to the mutual advantage of Borrowers.  Borrowers acknowledge and agree that
Agent’s and Lenders’ willingness to extend credit to Borrowers and to administer
the Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.

 

5.11.5.           Subordination.  Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

 

-39-

--------------------------------------------------------------------------------


 

SECTION 6.        CLOSING DATE, CONDITIONS PRECEDENT

 

6.1.                            Closing Date.  In addition to the conditions set
forth in Sections 6.2 and Section 6.3, Lenders shall not be required to fund any
requested Loan, issue any Letter of Credit, or otherwise extend credit to
Borrowers hereunder, until the date (“Closing Date”) that each of the following
conditions has been satisfied:

 

(a)                                 This Agreement and each other Loan Document
shall have been duly executed and delivered to Agent by each of the signatories
thereto, and each Obligor shall be in compliance with all terms hereof and
thereof, and Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Note.

 

(b)                                 Agent shall have received acknowledgments of
all filings or recordations necessary to perfect its Liens in the Collateral, as
well as UCC and Lien searches and other evidence satisfactory to Agent that such
Liens are the only Liens upon the Collateral, except Permitted Liens.

 

(c)                                  Intentionally Omitted.

 

(d)                                 Agent shall have received certificates, in
form and substance reasonably satisfactory to it, from a knowledgeable Senior
Officer of each Borrower certifying that, after giving effect to the initial
Loans and transactions hereunder, (i) such Borrower is Solvent; (ii) no Default
or Event of Default exists; (iii) the representations and warranties set forth
in Section 9 are true and correct; and (iv) such Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents.

 

(e)                                  Agent shall have received a certificate of
a duly authorized officer of each Obligor, certifying (i) that attached copies
of such Obligor’s Organic Documents are true and complete, and in full force and
effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility; and (iii) to the
title, name and signature of each Person authorized to sign the Loan Documents. 
Agent may conclusively rely on this certificate until it is otherwise notified
by the applicable Obligor in writing.

 

(f)                                   Agent shall have received a written
opinion of Nixon Peabody LLP, as well as any local counsel to Borrowers or
Agent, in form and substance satisfactory to Agent.

 

(g)                                  Agent shall have received copies of the
charter documents of each Obligor, certified by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization.  Agent
shall have received good standing certificates for each Obligor, issued by the
Secretary of State or other appropriate official of such Obligor’s jurisdiction
of organization and each jurisdiction where such Obligor’s conduct of business
or ownership of Property necessitates qualification.

 

(h)                                 Intentionally Omitted.

 

(i)                                     Agent shall have completed its business,
financial and legal due diligence of Obligors, with results satisfactory to
Agent.  Except as set forth on Schedule 9.1.7, no material adverse change in the
financial condition of any Borrower or in the Obligors (taken as a whole) or in
the quality, quantity or value of any Collateral shall have occurred since
March 27, 2008.

 

(j)                                    Borrowers shall have paid all fees and
expenses to be paid to Agent and Lenders on the Closing Date.

 

(k)                                 Agent shall have received a Borrowing Base
Certificate prepared as of a recent date reasonably agreed by Agent and Borrower
Agent.  Upon giving effect to the initial funding of Loans and issuance of
Letters of Credit, and the payment by Borrowers of all fees and expenses
incurred in

 

-40-

--------------------------------------------------------------------------------


 

connection herewith, the Liquidity Amount for as of the end of the preceding
Fiscal Month shall be not less than the Target Liquidity Amount for such Fiscal
Month.

 

6.2.                            Conditions Subsequent to Closing Date and
Additional Conditions Precedent to All Credit Extensions.  In addition to the
conditions set forth in Section 6.3, Lenders shall not be required to fund any
requested Loan, issue any Letter of Credit, or otherwise extend credit to
Borrowers hereunder, until the date, which in any event shall not be later than
60 days after the Closing Date, that each of the following conditions has been
satisfied:

 

(a)                                 Agent shall have received duly executed
agreements establishing each Dominion Account and related lockbox, in form and
substance, and with financial institutions, satisfactory to Agent, and Control
Agreements in form and substance satisfactory to Agent with respect to each
Deposit Account and Securities Account forming part of the Collateral.

 

(b)                                 Borrower shall have permitted Agent to have
completed a roll-forward of its previous field examination.  Except as set forth
on Schedule 9.1.7, no material adverse change in the financial condition of any
Borrower or in the Obligors (taken as a whole) or in the quality, quantity or
value of any Collateral shall have occurred since March 27, 2008.

 

(c)                                  Agent shall have received copies of
policies or certificates of insurance for the insurance policies carried by
Borrowers, all in compliance with the Loan Documents.

 

Failure to satisfy the conditions set forth in clauses (a) through (c) of this
Section 6.2 within 60 days of the Closing Date (or such longer period as agreed
to by Agent in its sole discretion) shall constitute an Event of Default.

 

6.3.                            Conditions Precedent to All Credit Extensions. 
Agent, Issuing Bank and Lenders shall not be required to fund any Loans, arrange
for issuance of any Letters of Credit or grant any other accommodation to or for
the benefit of Borrowers, unless the following conditions are satisfied:

 

(a)                                 No Default or Event of Default shall exist
at the time of, or result from, such funding, issuance or grant;

 

(b)                                 The representations and warranties of each
Obligor in the Loan Documents shall be true and correct on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date);

 

(c)                                  All conditions precedent in any other Loan
Document shall be satisfied;

 

(d)                                 No event shall have occurred or circumstance
exist that has or could reasonably be expected to have a Material Adverse
Effect;

 

(e)                                  With respect to issuance of a Letter of
Credit, the LC Conditions shall be satisfied; and

 

(f)                                   Section 10.3.1 shall not otherwise excuse
Agent, Issuing Bank and Lenders.

 

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems reasonably appropriate in connection therewith.

 

-41-

--------------------------------------------------------------------------------


 

Section 7.                            COLLATERAL

 

7.1.                            Grant of Security Interest.  To secure the
prompt payment and performance of all Obligations, each Borrower hereby grants
to Agent, for the benefit of Secured Parties, a continuing security interest in
and Lien upon all Property of such Borrower, including all of the following
Property, whether now owned or hereafter acquired, and wherever located:

 

(a)                                  all Accounts;

 

(b)                                 all Chattel Paper, including electronic
chattel paper;

 

(c)                                  all Commercial Tort Claims, including those
shown on Schedule 9.1.16;

 

(d)                                 all Deposit Accounts, other than Deposit
Accounts that are part of the Existing ARS Facilities;

 

(e)                                  all Documents;

 

(f)                                    all General Intangibles, including
Intellectual Property;

 

(g)                                 all Goods, including Inventory, Equipment
and fixtures;

 

(h)                                 all Instruments;

 

(i)                                     all Investment Property, other than
Investment Property pledged under the Existing ARS Facilities;

 

(j)                                     all Letter-of-Credit Rights;

 

(k)                                  all Supporting Obligations;

 

(l)                                     all monies, whether or not in the
possession or under the control of Agent, a Lender, or a bailee or Affiliate of
Agent or a Lender, including any Cash Collateral;

 

(m)                               all accessions to, substitutions for, and all
replacements, products, and cash and non-cash proceeds of the foregoing,
including proceeds of and unearned premiums with respect to insurance policies,
and claims against any Person for loss, damage or destruction of any Collateral;
and

 

(n)                                 all books and records (including customer
lists, files, correspondence, tapes, computer programs, print-outs and computer
records) pertaining to the foregoing;

 

provided, however that the Collateral shall not include, and Borrowers shall not
be deemed to have granted a security interest in any lease, license, contract,
property rights or agreement to which any Borrower is a party or any of its
rights or interests thereunder to the extent, but only to the extent and for so
long as, the grant of a security interest or lien in such Property would
constitute or result in (1) the abandonment, invalidation or unenforceability of
the right, title or interest of such Borrower therein or the Property subject
thereto or (2) a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract, property rights or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
9-406, 9-407, 9-408 or 9-409 of the UCC or other applicable law); provided,
further that immediately upon the ineffectiveness, lapse, or termination of any
such restriction, the Collateral shall include, and such Borrower shall be
deemed to have granted a security interest in, all such rights and interests as
if such provision had never been in effect.

 

7.2.                            Lien on Deposit Accounts; Cash Collateral.

 

7.2.1.                     Deposit Accounts.  To further secure the prompt
payment and performance of all

 

-42-

--------------------------------------------------------------------------------


 

Obligations, each Borrower hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all amounts credited to
any Deposit Account of such Borrower, other than Deposit Accounts that are part
of the Existing ARS Facilities, including any sums in any blocked or lockbox
accounts or in any accounts into which such sums are swept.  Each Borrower
hereby authorizes and directs each bank or other depository to deliver to Agent,
upon request, all balances in any Deposit Account maintained by such Borrower,
without inquiry into the authority or right of Agent to make such request.

 

7.2.2.                     Cash Collateral.  Any Cash Collateral may be
invested, at Agent’s discretion, in Cash Equivalents, but Agent shall have no
duty to do so, regardless of any agreement or course of dealing with any
Borrower, and shall have no responsibility for any investment or loss.  Each
Borrower hereby grants to Agent, for the benefit of Secured Parties, a security
interest in all Cash Collateral held from time to time and all proceeds thereof,
as security for the Obligations, whether such Cash Collateral is held in a Cash
Collateral Account or elsewhere.  Agent may apply Cash Collateral to the payment
of any Obligations, in such order as Agent may elect, as they become due and
payable.  Each Cash Collateral Account and all Cash Collateral shall be under
the sole dominion and control of Agent.  No Borrower or other Person claiming
through or on behalf of any Borrower shall have any right to any Cash
Collateral, until Full Payment of all Obligations.

 

7.3.                            [RESERVED].

 

7.4.                            Other Collateral.

 

7.4.1.                     Commercial Tort Claims.  Borrowers shall promptly
notify Agent in writing if any Borrower has a Commercial Tort Claim (other than,
as long as no Default or Event of Default exists, a Commercial Tort Claim for
less than $100,000), shall promptly amend Schedule 9.1.16 to include such claim,
and shall take such actions as Agent deems reasonably appropriate to subject
such claim to a duly perfected, first priority Lien in favor of Agent (for the
benefit of Secured Parties).

 

7.4.2.                     Certain After-Acquired Collateral.  Borrowers shall
promptly (or, in the case of registered Intellectual Property, within the
timeframe set forth in Section 10.1.8) notify Agent in writing if, after the
Closing Date, any Borrower obtains any interest in any Collateral consisting of
Deposit Accounts, Chattel Paper, Documents, Instruments, registered Intellectual
Property, Investment Property or Letter-of-Credit Rights and, upon Agent’s
request, shall promptly take such actions as Agent deems appropriate to effect
Agent’s duly perfected, first priority Lien upon such Collateral, including
obtaining any appropriate possession, control agreement or Lien Waiver.  If any
Collateral is in the possession of a third party, at Agent’s request, Borrowers
shall obtain an acknowledgment that such third party holds the Collateral for
the benefit of Agent.

 

7.5.                            No Assumption of Liability.  The Lien on
Collateral granted hereunder is given as security only and shall not subject
Agent or any Lender to, or in any way modify, any obligation or liability of
Borrowers relating to any Collateral.

 

7.6.                            Further Assurances.  Promptly upon request,
Borrowers shall deliver such instruments, assignments, title certificates, or
other documents or agreements, and shall take such actions, as Agent deems
appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement.  Each
Borrower authorizes Agent to file any financing statement that indicates the
Collateral as “all assets” or “all personal property” of such Borrower, or words
to similar effect, and ratifies any action taken by Agent before the Closing
Date to effect or perfect its Lien on any Collateral.

 

7.7.                            Foreign Subsidiary Stock.  Notwithstanding
Section 7.1, the Collateral shall include only 65% of the voting stock of any
Foreign Subsidiary.

 

-43-

--------------------------------------------------------------------------------


 

SECTION 8.                        COLLATERAL ADMINISTRATION

 

8.1.                            Borrowing Base Certificates.  By the 20th day of
each Fiscal Month, Borrowers shall deliver to Agent (and Agent shall promptly
deliver same to Lenders) a Borrowing Base Certificate prepared as of the close
of business on the last day of the previous Fiscal Month, and at such other
times as Agent may reasonably request.  During a Trigger Period, if Agent
requests weekly delivery of Borrowing Base Certificates, on Wednesday of each
week, Borrowers shall deliver to Agent (and Agent shall promptly deliver same to
Lenders) a Borrowing Base Certificate prepared as of the close of business on
the last day of the previous week.  All calculations of Availability in any
Borrowing Base Certificate shall originally be made by Borrowers and certified
by a Vice President or Treasurer of Borrower Agent, or a Senior Officer,
provided that Agent may from time to time review and adjust any such calculation
(a) to reflect its reasonable estimate of declines in value of any Collateral,
due to collections received in the Dominion Account or otherwise; (b) to adjust
advance rates to reflect changes in dilution, quality, mix and other factors
affecting Collateral; and (c) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Availability
Reserve.  To the extent permitted by the Agent, Borrowers may provide more
frequent Borrowing Base Certificates and Borrowers may update and deliver to
Agent a Borrowing Base Certificate as of the close of business of the prior week
at any time.

 

8.2.                            Administration of Accounts.

 

8.2.1.                     Records and Schedules of Accounts.  Each Borrower
shall keep accurate and complete records of its Accounts, including all payments
and collections thereon, and shall submit to Agent sales, collection,
reconciliation and other reports in form reasonably satisfactory to Agent, on
such periodic basis as Agent may reasonably request.  By the 20th day of each
Fiscal Month, Borrowers shall deliver to Agent a detailed aged trial balance of
all Accounts prepared as of the close of business on the last day of the
previous Fiscal Month, specifying each Account’s Account Debtor name and
address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such supporting information
(proof of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, status reports and other information) as Agent
may reasonably request.  During a Trigger Period, on Wednesday of each week,
Borrowers shall deliver such information to Agent prepared as of the close of
business on the last day of the previous week.  If Accounts in an aggregate face
amount of $2,500,000 or more cease to be Eligible Accounts, Borrowers shall
notify Agent of such occurrence promptly (and in any event within one Business
Day) after any Borrower has knowledge thereof.

 

8.2.2.                     Taxes.  If an Account of any Borrower includes a
charge for any Taxes (other than GST taxes assessed on Canadian-based Accounts),
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.

 

8.2.3.                     Account Verification.  Whether or not a Default or
Event of Default exists, Agent shall have the right at any time, in the name of
Agent, any designee of Agent or any Borrower, to verify the validity, amount or
any other matter relating to any Accounts of Borrowers by mail, telephone or
otherwise.  Borrowers shall cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process.

 

8.2.4.                     Maintenance of Dominion Account.  Borrowers shall
maintain Dominion Accounts pursuant to lockbox or other arrangements acceptable
to Agent.  Borrowers shall obtain an agreement (in form and substance
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
which may be exercised by Agent during any Trigger Period, requiring immediate
deposit of all remittances

 

-44-

--------------------------------------------------------------------------------


 

received in the lockbox to a Dominion Account, and waiving offset rights of such
servicer or bank, except for customary administrative charges.  If a Dominion
Account is not maintained with Bank of America, Agent may, during any Trigger
Period, require immediate transfer of all funds in such account to a Dominion
Account maintained with Bank of America.  Agent and Lenders assume no
responsibility to Borrowers for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction or release with respect to any
Payment Items accepted by any bank.

 

8.2.5.                     Proceeds of Collateral.  Borrowers shall request in
writing and otherwise take all necessary steps to ensure that all payments on
Accounts or otherwise relating to Collateral are made directly to a Dominion
Account (or a lockbox relating to a Dominion Account).  If any Borrower or
Subsidiary receives cash or Payment Items with respect to any Collateral, it
shall hold same in trust for Agent and promptly (not later than the next
Business Day) deposit same into a Dominion Account.

 

8.3.                            Administration of Inventory.

 

8.3.1.                     Records and Reports of Inventory.  Each Borrower
shall keep accurate and complete records of its Inventory, including costs and
daily withdrawals and additions, and shall submit to Agent, on such periodic
basis as Agent may request, a current schedule thereof, in form reasonably
satisfactory to Agent.

 

8.3.2.                     Returns of Inventory.  No Borrower shall return any
Inventory to a supplier, vendor or other Person, whether for cash, credit or
otherwise, unless such return is in the Ordinary Course of Business.

 

8.3.3.                     Acquisition, Sale and Maintenance.  No Borrower shall
acquire or accept any Inventory on consignment or approval, and shall take all
appropriate steps to assure that all Inventory is produced in accordance with
Applicable Law, including the FLSA.  Except as set forth on Schedule 8.3.3, no
Borrower shall sell any Inventory on consignment or approval or any other basis
under which the customer may return or require a Borrower to repurchase such
Inventory.  Borrowers shall use, store and maintain all Inventory with
reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law, and shall make current rent
payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located.

 

8.4.                            Administration of Equipment.

 

8.4.1.                     Records and Schedules of Equipment.  Each Borrower
shall keep accurate and complete records of its Equipment, including kind,
quality, quantity, cost, acquisitions and dispositions thereof, and shall submit
to Agent, on such periodic basis as Agent may request, a current schedule
thereof, in form reasonably satisfactory to Agent.  Promptly upon request,
Borrowers shall deliver to Agent evidence of their ownership or interests in any
Equipment.

 

8.4.2.                     Dispositions of Equipment.  No Borrower shall sell,
lease or otherwise dispose of any Equipment, without the prior written consent
of Agent, other than (a) the dispositions referred to on Schedule 8.4.2, (b) a
Permitted Asset Disposition; or (c) replacement of Equipment that is worn,
damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.

 

8.4.3.                     Condition of Equipment.  The Equipment is in good
operating condition and repair, and all necessary replacements and repairs have
been made so that the value and operating efficiency of the Equipment is
preserved at all times, reasonable wear and tear excepted.  Each Borrower shall
ensure that the Equipment is mechanically and structurally sound, and capable of
performing the functions for which it was designed, in accordance with
manufacturer specifications.  No Borrower shall permit Equipment with an
aggregate value (when aggregated with all such Equipment owned by

 

-45-

--------------------------------------------------------------------------------


 

Borrowers and Subsidiaries) in excess of $2,000,000 to become affixed to real
Property unless any landlord or mortgagee delivers a Lien Waiver.

 

8.5.                            Administration of Deposit Accounts.  Schedule
8.5 sets forth all Deposit Accounts maintained by Borrowers, including all
Dominion Accounts.  Each Borrower shall take all actions necessary to establish
Agent’s control of each such Deposit Account (other than an account exclusively
used in connection with the Existing ARS Facilities, or for payroll, payroll
taxes or employee benefits, or one or more accounts containing not more than
$100,000 in the aggregate at any time).  Except as set forth on Schedule 8.5,
Borrower shall be the sole account holder of each Deposit Account and shall not
allow any other Person (other than Agent) to have control over a Deposit Account
or any Property deposited therein.  Each Borrower shall promptly notify Agent of
any opening or closing of a Deposit Account and, with the consent of Agent, will
amend Schedule 8.5 to reflect same and, for new Deposit Accounts, deliver to
Agent a duly executed Control Agreement with respect thereto prior to crediting
any funds to such Deposit Account.

 

8.6.                            General Provisions.

 

8.6.1.                     Location of Collateral.  All tangible items of
Collateral, other than Inventory in transit, shall at all times be kept by
Borrowers at the business or warehouse locations set forth in Schedule 8.6.1,
except that Borrowers may (a) make sales or other dispositions of Collateral in
accordance with Section 10.2.6; and (b) move Collateral to another location in
the United States, upon 30 days’ prior written notice to Agent.

 

8.6.2.                     Insurance of Collateral; Condemnation Proceeds.

 

(a)                                  Each Borrower shall maintain insurance with
respect to the Collateral, covering casualty, hazard, theft, malicious mischief,
flood and other risks, in amounts, with endorsements and with insurers (with a
Best Rating of at least A7, unless otherwise approved by Agent) reasonably
satisfactory to Agent; provided, however, Borrowers shall not be required to
obtain credit insurance related to their Accounts.  All proceeds payable in
respect of Collateral under each policy shall be payable to Agent.  From time to
time upon request, Borrowers shall deliver to Agent the originals or certified
copies of its insurance policies and updated flood plain searches.  Unless Agent
shall agree otherwise, each policy shall include satisfactory endorsements
(i) showing Agent as loss payee; (ii) requiring 30 days’ prior written notice to
Agent (or such other period as Agent may consent to) in the event of
cancellation of the policy for any reason whatsoever; and (iii) specifying that
the interest of Agent shall not be impaired or invalidated by any act or neglect
of any Borrower or the owner of the Property, nor by the occupation of the
premises for purposes more hazardous than are permitted by the policy.  If any
Borrower fails to provide and pay for any insurance, Agent may, at its option,
but shall not be required to, procure the insurance and charge Borrowers
therefor.  Each Borrower agrees to deliver to Agent, promptly as rendered,
copies of all reports made to insurance companies.  While no Event of Default
exists, Borrowers may settle, adjust or compromise any insurance claim, as long
as the proceeds are delivered to Agent.  If an Event of Default exists, only
Agent shall be authorized to settle, adjust and compromise such claims.

 

(b)                                 To the extent there are any Obligations
outstanding, any proceeds of insurance relating to Collateral (other than
proceeds from workers’ compensation or D&O insurance) and any awards arising
from condemnation of any Collateral shall be paid to Agent.  Any such proceeds
or awards that relate to Inventory shall be applied to payment of the Revolver
Loans, and then to any other Obligations outstanding.  Subject to clause
(c) below, any proceeds or awards that relate to Equipment or Real Estate shall
be applied first to Revolver Loans and then to other Obligations.

 

(c)                                  If requested by Borrowers in writing within
15 days after Agent’s receipt of any insurance proceeds or condemnation awards
relating to any loss or destruction of Equipment or Real

 

-46-

--------------------------------------------------------------------------------


 

Estate, Borrowers may use such proceeds or awards to repair or replace such
Equipment or Real Estate (and until so used, the proceeds shall be held by Agent
as Cash Collateral) as long as (i) no Default or Event of Default exists;
(ii) such repair or replacement is promptly undertaken and concluded, in
accordance with plans reasonably satisfactory to Agent; (iii) replacement
buildings are constructed on the sites of the original casualties and are of
comparable size, quality and utility to the destroyed buildings; (iv) the
repaired or replaced Property is free of Liens, other than Permitted Liens that
are not Purchase Money Liens; (v) Borrowers comply with disbursement procedures
for such repair or replacement as Agent may reasonably require; and (vi) the
aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $500,000.

 

8.6.3.                     Protection of Collateral.  All expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
any Collateral, all Taxes payable with respect to any Collateral (including any
sale thereof), and all other payments required to be made by Agent to any Person
to realize upon any Collateral, shall be borne and paid by Borrowers.  Agent
shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in Agent’s actual possession), for any diminution in
the value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at
Borrowers’ sole risk.

 

8.6.4.                     Defense of Title to Collateral.  Each Borrower shall
at all times defend its title to Collateral and Agent’s Liens therein against
all Persons, claims and demands whatsoever, except Permitted Liens.

 

8.7.                            Power of Attorney.  Each Borrower hereby
irrevocably constitutes and appoints Agent (and all Persons designated by Agent)
as such Borrower’s true and lawful attorney (and agent-in-fact) for the purposes
provided in this Section.  Agent, or Agent’s designee, may, without notice and
in either its or a Borrower’s name, but at the cost and expense of Borrowers:

 

(a)                                  Endorse a Borrower’s name on any Payment
Item or other proceeds of Collateral (including proceeds of insurance) that come
into Agent’s possession or control; and

 

(b)                                 During an Event of Default, (i) notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as Agent
deems advisable; (iv) collect, liquidate and receive balances in Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign a Borrower’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to a Borrower, and notify postal authorities to
deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use a
Borrower’s stationery and sign its name to verifications of Accounts and notices
to Account Debtors; (ix) use information contained in any data processing,
electronic or information systems relating to Collateral; (x) make and adjust
claims under insurance policies; (xi) take any action as may be necessary or
appropriate to obtain payment under any letter of credit, banker’s acceptance or
other instrument for which a Borrower is a beneficiary; and (xii) take all other
actions as Agent deems appropriate to fulfill any Borrower’s obligations under
the Loan Documents.

 

SECTION 9.                        REPRESENTATIONS AND WARRANTIES

 

9.1.                            General Representations and Warranties.  To
induce Agent and Lenders to enter into

 

-47-

--------------------------------------------------------------------------------


 

this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Borrower represents and warrants that:

 

9.1.1.                     Organization and Qualification.  Each Borrower and
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization.  Each Borrower and Subsidiary is
duly qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

 

9.1.2.                     Power and Authority.  Each Obligor is duly authorized
to execute, deliver and perform its Loan Documents.  The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Obligor, other than those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate or cause a default under any
Applicable Law or Material Contract; or (d) result in or require the imposition
of any Lien (other than Permitted Liens) on any Property of any Obligor.

 

9.1.3.                     Enforceability.  Each Loan Document is a legal, valid
and binding obligation of each Obligor party thereto, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

 

9.1.4.                     Capital Structure  THQ is organized in the state of
Delaware.  The authorized capital stock of THQ  consists of 225,000,000 shares
of common stock (“THQ Common Stock”) and 1,000,000 shares of preferred stock,
(“THQ Preferred Stock”), each with a par value $0.01 per share. As of
January 30, 2009, (a) approximately 67,057,839 shares of THQ Common Stock were
issued and outstanding, and (b) no shares of THQ Preferred Stock were issued and
outstanding. As of March 28, 2009, 9,505,712 shares of THQ Common Stock were
reserved for issuance under the THQ Stock Plans (“THQ Equity Rights”), including
pursuant to the exercise of options or vesting of restricted stock awards.  As
of March 28, 2009, 390,000 stock warrants were outstanding to purchase shares of
THQ Common Stock.  No shares of capital stock of THQ are owned by any Subsidiary
of THQ. All of the outstanding shares of capital stock of THQ have been duly
authorized and validly issued and are fully paid and nonassessable and free of
preemptive and similar rights. Except as set forth above, there are no
outstanding (i) shares of capital stock, debt securities or other voting
securities of or ownership interests in THQ, (ii) securities of THQ convertible
into or exchangeable for shares of capital stock, debt securities or voting
securities of or ownership interests in THQ, (iii) subscriptions, calls,
commitments, understandings, restrictions, arrangements, rights, warrants,
options or other rights to acquire from THQ, or obligations of THQ to issue any
capital stock, debt securities, voting securities or other ownership interests
in, or any securities convertible into or exchangeable or exercisable for any
capital stock, voting securities, debt securities or ownership interests in,
THQ, or obligations of THQ to grant, extend or enter into any such agreement or
commitment or (iv) obligations of THQ to repurchase, redeem or otherwise acquire
any outstanding securities of THQ, or to vote or to dispose of any shares of
capital stock of THQ.  Schedule 9.1.4 shows, for each Borrower (other than THQ)
and Subsidiary, its name, its jurisdiction of organization, its authorized and
issued Equity Interests, the holders of its Equity Interests, and all agreements
binding on such holders with respect to their Equity Interests.  Except as
disclosed on Schedule 9.1.4, in the five years preceding the Closing Date, no
Borrower or Subsidiary has acquired any substantial assets from any other Person
nor been the surviving entity in a merger or combination.  Each Borrower has
good title to its Equity Interests in its Subsidiaries, subject only to Agent’s
Lien, and all such Equity Interests are duly issued, fully paid and
non-assessable.  Other than as set forth above with respect to THQ, or on
Schedule 9.1.4, there are no outstanding purchase options, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to Equity Interests of any Borrower or
Subsidiary.

 

9.1.5.                     Title to Properties; Priority of Liens.  Each
Borrower and Subsidiary has good

 

-48-

--------------------------------------------------------------------------------


 

and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens.  Each Borrower and Subsidiary has
paid and discharged all lawful claims that, if unpaid, could become a Lien on
its Properties, other than Permitted Liens.  All Liens of Agent in the
Collateral are duly perfected, first priority Liens, subject only to Permitted
Liens that are expressly allowed to have priority over Agent’s Liens.

 

9.1.6.                     Accounts.  Agent may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by
Borrowers with respect thereto.  Borrowers warrant, with respect to each Account
at the time it is shown as an Eligible Account in a Borrowing Base Certificate,
that:

 

(a)                                  it is genuine and in all respects what it
purports to be, and is not evidenced by a judgment;

 

(b)                                 it arises out of a completed, bona fide sale
and delivery of goods or rendition of services in the Ordinary Course of
Business, and substantially in accordance with any purchase order, contract or
other document relating thereto;

 

(c)                                  it is for a sum certain, maturing as stated
in the invoice covering such sale or rendition of services, a copy of which has
been furnished or is available to Agent on request;

 

(d)                                 it is not subject to any offset, Lien (other
than Agent’s Lien), deduction, defense, dispute, counterclaim or other adverse
condition except as arising in the Ordinary Course of Business and disclosed to
Agent; and it is absolutely owing by the Account Debtor, without contingency in
any respect;

 

(e)                                  no purchase order, agreement, document or
Applicable Law restricts assignment of the Account to Agent (regardless of
whether, under the UCC, the restriction is ineffective), and the applicable
Borrower is the sole payee or remittance party shown on the invoice;

 

(f)                                    no extension, compromise, settlement,
modification, credit, deduction or return has been authorized with respect to
the Account, except discounts or allowances granted in the Ordinary Course of
Business that are reflected in the reports submitted to Agent hereunder; and

 

(g)                                 to the best of Borrowers’ knowledge,
(i) there are no facts or circumstances that are reasonably likely to impair the
enforceability or collectibility of such Account; (ii) the Account Debtor had
the capacity to contract when the Account arose, continues to meet the
applicable Borrower’s customary credit standards, is Solvent, is not
contemplating or subject to an Insolvency Proceeding, and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.

 

9.1.7.                     Financial Statements.  The consolidated and
consolidating balance sheets, and related statements of income, cash flow and
shareholder’s equity, of Borrowers and Subsidiaries that have been and are
hereafter delivered to Agent and Lenders, are prepared in accordance with GAAP
applied on a consistent basis during the periods indicated (except as may be
indicated in the notes thereto or, in the case of unaudited interim financial
statements, as may be permitted by Applicable Law), and fairly present, in all
material respects, the consolidated financial positions and results of
operations of Borrowers and Subsidiaries at the dates and for the periods
indicated except that the unaudited interim financial statements were or are
subject to normal and recurring year-end adjustments, which were not or are not
expected to be material in amount.  Management financial reports and projections
that are prepared on a non-GAAP basis and delivered from time to time to Agent
and Lenders have been prepared in good faith, based on reasonable assumptions in
light of the circumstances at such time.  Except as

 

-49-

--------------------------------------------------------------------------------


 

disclosed on Schedule 9.1.7, since March 28, 2008, there has been no change in
the condition, financial or otherwise, of any Borrower or Subsidiary that could
reasonably be expected to have a Material Adverse Effect.  No financial
statement delivered to Agent or Lenders at any time contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make such statement not materially misleading.  Each Borrower is Solvent, and
the Borrowers and the Subsidiaries, as a whole, are Solvent.

 

9.1.8.                     Surety Obligations.  No Borrower or Subsidiary is
obligated as surety or indemnitor under any bond or other contract that assures
payment or performance of any obligation of any Person, except as permitted
hereunder.

 

9.1.9.                     Taxes.  Each Borrower and Subsidiary has filed all
federal, state and local tax returns and other reports that it is required by
law to file, and has paid, or made provision for the payment of, all Taxes upon
it, its income and its Properties that are due and payable, except to the extent
being Properly Contested or are local Taxes (and the associated returns) in an
amount less than $1,000 in any one jurisdictions and which, in the aggregate, do
not exceed $25,000.  The provision for Taxes on the books of each Borrower and
Subsidiary is adequate for all years not closed by applicable statutes, and for
its current Fiscal Year.

 

9.1.10.               Brokers.  There are no brokerage commissions, finder’s
fees or investment banking fees payable in connection with any transactions
contemplated by the Loan Documents.

 

9.1.11.     Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property used by it and which is necessary
for the conduct of its business, without conflict with any rights of others. 
Except as disclosed on Schedule 9.1.11, there is no pending or, to any
Borrower’s knowledge, threatened Intellectual Property Claim with respect to any
Borrower, any Subsidiary or any of their Property (including any Intellectual
Property) that, if upheld, could reasonably be expected to have a Material
Adverse Effect.  Except as disclosed on Schedule 9.1.11, no Borrower or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any registered Intellectual Property.  All registered Intellectual
Property owned, used or licensed by, or otherwise subject to any interests of,
any Borrower or Subsidiary is shown on Schedule 9.1.11.

 

9.1.12.               Governmental Approvals.  Each Borrower and Subsidiary has,
is in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where the failure to be in compliance and good standing could
not reasonably be expected to have a Material Adverse Effect.  All necessary
import, export or other licenses, permits or certificates for the import or
handling of any goods or other Collateral have been procured and are in effect,
and Borrowers and Subsidiaries have complied with all foreign and domestic laws
with respect to the shipment and importation of any goods or Collateral, except
where noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

9.1.13.               Compliance with Laws.  Each Borrower and Subsidiary has
duly complied, and its Properties and business operations are in compliance, in
all material respects with all Applicable Law, except where noncompliance could
not reasonably be expected to have a Material Adverse Effect.  There have been
no citations, notices or orders of material noncompliance issued to any Borrower
or Subsidiary under any Applicable Law.  To Borrowers’ knowledge, no Inventory
has been produced in violation of the FLSA.

 

9.1.14.               Compliance with Environmental Laws.  Except as disclosed
on Schedule 9.1.14, no Borrower’s or Subsidiary’s past (to the best of
Borrowers’ knowledge) or present operations, Real Estate or other Properties are
subject to any federal, state or local investigation to determine whether any
remedial action is needed to address any environmental pollution, hazardous
material or environmental clean-up that, if it were ordered, could reasonably be
expected to have a Material Adverse Effect.  No

 

-50-

--------------------------------------------------------------------------------


 

Borrower or Subsidiary has received any material Environmental Notice.  No
Borrower or Subsidiary has any material contingent liability with respect to any
Environmental Release, environmental pollution or hazardous material on any Real
Estate now or previously owned, leased or operated by it.

 

9.1.15.               Burdensome Contracts.  No Borrower or Subsidiary is a
party or subject to any contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect.  No Borrower or
Subsidiary is party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.15.  No such Restrictive Agreement prohibits the execution,
delivery or performance of any Loan Document by an Obligor.

 

9.1.16.               Litigation.  Except as shown on Schedule 9.1.16, there are
no proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Borrower or such Subsidiary.  Except as shown on such Schedule, no Obligor has a
Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, a Commercial Tort Claim for less than $100,000).  No Borrower or
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority.

 

9.1.17.               No Defaults.  Except as shown on Schedule 9.1.17, no event
or circumstance has occurred or exists that constitutes a Default or Event of
Default.  No Borrower or Subsidiary is in material default, and no event or
circumstance has occurred or exists that with the passage of time or giving of
notice would constitute a default, under any Material IP, Material Contract or
in the payment of any Borrowed Money.  Except as shown on Schedule 9.1.17, there
is no basis upon which any party (other than a Borrower or Subsidiary) could
terminate any Material IP or a Material Contract prior to its scheduled
termination date.

 

9.1.18.               ERISA.  Except as disclosed on Schedule 9.1.18:

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code, and other federal
and state laws.  Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrowers, nothing has occurred which
would prevent, or cause the loss of, such qualification.  Each Obligor and ERISA
Affiliate has made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)                                 There are no pending or, to the knowledge of
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
in or could reasonably be expected to have a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) no Obligor or ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) no Obligor or ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v) no
Obligor or ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

 

-51-

--------------------------------------------------------------------------------


 

(d)                                 With respect to any Foreign Plan, (i) all
employer and employee contributions required by law or by the terms of the
Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.

 

9.1.19.               Trade Relations.  There exists no actual or, to Borrowers’
knowledge, threatened termination, limitation or modification of any business
relationship between any Borrower or Subsidiary and any customer or supplier, or
any group of customers or suppliers, who individually or in the aggregate are
material to the business of such Borrower or Subsidiary.  To the best of
Borrowers’ knowledge, there exists no condition or circumstance that could
reasonably be expected to impair the ability of any Borrower or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.

 

9.1.20.               Labor Relations.  Except as described on Schedule 9.1.20,
no Borrower or Subsidiary is party to or bound by any collective bargaining
agreement, management agreement or material consulting agreement.  There are no
material grievances, disputes or controversies with any union or other
organization of any Borrower’s or Subsidiary’s employees, or, to any Borrower’s
knowledge, any asserted or threatened strikes, work stoppages or demands for
collective bargaining.

 

9.1.21.               Payable Practices.  No Borrower or Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.

 

9.1.22.               Not a Regulated Entity.  No Obligor is (a) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.

 

9.1.23.               Margin Stock.  No Borrower or Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No Loan
proceeds or Letters of Credit will be used by Borrowers to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.

 

9.2.                            Complete Disclosure.  No Loan Document contains
any untrue statement of a material fact, nor fails to disclose any material fact
necessary to make the statements contained therein, in light of the
circumstances in which such statements were made, not materially misleading. 
There is no fact or circumstance that any Obligor has failed to disclose to
Agent in writing that could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 10.                   COVENANTS AND CONTINUING AGREEMENTS

 

10.1.                     Affirmative Covenants.  As long as any Commitments or
Obligations are outstanding, each Borrower shall, and shall cause each Obligor
to:

 

10.1.1.               Inspections; Appraisals.

 

(a)                                  Permit Agent from time to time, subject
(except when a Default or Event of

 

-52-

--------------------------------------------------------------------------------


 

Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or any other Obligor, inspect, audit and
make extracts from any Borrower’s or any other Obligor’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants such Borrower’s or such Obligor’s business, financial condition,
assets, prospects and results of operations.  Lenders may participate in any
such visit or inspection, at their own expense.  Neither Agent nor any Lender
shall have any duty to any Borrower to make any inspection, nor to share any
results of any inspection, appraisal or report with any Borrower.  Borrowers
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Borrowers shall not be entitled to rely upon
them.

 

(b)                                 Reimburse Agent for all charges, costs and
expenses of Agent in connection with examinations of any Obligor’s books and
records or any other financial or Collateral matters as Agent deems
appropriate.  Subject to and without limiting the foregoing, Borrowers
specifically agree to pay Agent’s then standard charges for each day that an
employee of Agent or its Affiliates is engaged in any examination activities. 
This Section shall not be construed to limit Agent’s right to conduct
examinations or to obtain appraisals at any time in its discretion, nor to use
third parties for such purposes.

 

10.1.2.               Financial and Other Information.  Keep adequate records
and books of account with respect to its business activities, in which proper
entries are made in accordance with GAAP reflecting all financial transactions;
and furnish to Agent and Lenders:

 

(a)                                  as soon as available, and in any event
within 90 days after the close of each Fiscal Year, balance sheets as of the end
of such Fiscal Year and the related statements of income, cash flow and
shareholders’ equity for such Fiscal Year, on consolidated and consolidating
bases for Borrowers and Subsidiaries, which consolidated statements shall be
audited and certified (without qualification) by a firm of independent certified
public accountants from the Approved List or otherwise of recognized standing
selected by Borrowers and acceptable to Agent, and shall set forth in
comparative form corresponding figures for the preceding Fiscal Year and other
information reasonably requested by Agent;

 

(b)                                 as soon as available, and in any event
within 30 days after the end of each Fiscal Month and each Fiscal Quarter (but
within 60 days after the last Fiscal Month and Fiscal Quarter in a Fiscal Year),
unaudited balance sheets as of the end of such period and the related statements
of income and (for each Fiscal Quarter only) cash flow for such period and for
the portion of the Fiscal Year then elapsed, on consolidated and consolidating
bases for Borrowers and Subsidiaries, setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by the vice
president of finance, treasurer or chief financial officer of Borrower Agent as
prepared (x) for each Fiscal Quarter, in accordance with GAAP, and (y) for each
Fiscal Month, on a consistent basis, and in each case fairly presenting the
financial position and results of operations for such period, subject to normal
quarter-end adjustments and the absence of footnotes;

 

(c)                                  concurrently with delivery of financial
statements under clauses (a) and (b) above, or more frequently if requested by
Agent while a Default or Event of Default exists, a Compliance Certificate
executed by the chief financial officer of Borrower Agent;

 

(d)                                 concurrently with delivery of financial
statements under clause (a) above, copies of all management letters and other
material reports submitted to Borrowers by their accountants in connection with
such financial statements;

 

(e)                                  not later than 30 days after the end of
each Fiscal Year, projections of Borrowers’ consolidated balance sheets, results
of operations, cash flow and Availability for the next Fiscal Year, Fiscal Month
by Fiscal Month and for any additional Fiscal Years prepared by Borrowers;

 

-53-

--------------------------------------------------------------------------------


 

(f)                                    at Agent’s request, a listing of each
Borrower’s trade payables, specifying the trade creditor and balance due, and a
detailed trade payable aging, all in form reasonably satisfactory to Agent;

 

(g)                                 promptly after the sending or filing
thereof, copies of any proxy statements, financial statements or reports that
any Borrower has made generally available to its shareholders; and copies of any
regular, periodic and special reports or registration statements or prospectuses
that any Borrower files with the Securities and Exchange Commission or any other
Governmental Authority, or any securities exchange;

 

(h)                                 promptly after the sending or filing
thereof, copies of any annual report to be filed in connection with each Plan or
Foreign Plan; and

 

(i)                                     such other reports and information
(financial or otherwise) as Agent may reasonably request from time to time in
connection with any Collateral or any Borrower’s, Subsidiary’s or other
Obligor’s financial condition or business.

 

If they are compliant with the requirements set forth herein, the obligation to
deliver the statements referred to in (a) and (b) above may be satisfied by
delivery to Agent of any filings that any Borrower makes with the Securities and
Exchange Commission or any other Governmental Authority, or any securities
exchange.

 

10.1.3.               Notices.  Notify Agent and Lenders in writing, promptly
after a Borrower’s obtaining knowledge thereof, of any of the following that
affects an Obligor:  (a) the written threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could have a Material Adverse Effect; (b) any pending or threatened material
labor dispute, strike or walkout, or the expiration of any material labor
contract; (c) any default under or termination (other than in accordance with
its terms) of a Material Contract; (d) the existence of any Default or Event of
Default; (e) any judgment in an amount exceeding $1,000,000; (f) the written
assertion of any Intellectual Property Claim, if an adverse resolution could
have a Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could reasonably be expected to have a Material Adverse
Effect; (h) any Environmental Release by an Obligor or on any Property owned,
leased or occupied by an Obligor; or receipt of any Environmental Notice;
(i) the occurrence of any ERISA Event; (j) the discharge of or any withdrawal or
resignation by Borrowers’ independent accountants; or (k) any opening of a new
office or place of business, at least 30 days prior to such opening.

 

10.1.4.               Landlord and Storage Agreements.  Upon reasonable request,
provide Agent with copies of all existing agreements, and promptly after
execution thereof provide Agent with notice of, and if reasonably requested,
copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

 

10.1.5.               Compliance with Laws.  Comply with all Applicable Laws,
including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect.  Without limiting the generality of the foregoing, if
any Environmental Release occurs at or on any Properties of any Borrower or
Subsidiary, it shall act promptly and diligently to investigate and report to
Agent and all appropriate Governmental Authorities the extent of, and to make
appropriate remedial action to eliminate, such Environmental Release, whether or
not directed to do so by any Governmental Authority.

 

-54-

--------------------------------------------------------------------------------


 

10.1.6.               Taxes.  Pay and discharge all Taxes prior to the date on
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested.

 

10.1.7.               Insurance.  In addition to the insurance required
hereunder with respect to Collateral, maintain insurance with insurers (with a
Best Rating of at least A7, unless otherwise approved by Agent) reasonably
satisfactory to Agent, with respect to the Properties and business of Borrowers
and Subsidiaries of such type (including product liability, workers’
compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated, with deductibles satisfactory to
Agent.  Borrowers shall not be required to obtain credit insurances with respect
to their Accounts.

 

10.1.8.               Licenses.

 

(i)                                     Keep each License affecting any
Collateral (including all Material IP and any other License used in the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect in accordance
with its terms, except where the failure to maintain such License in full force
and effect is as a result of (x) any Permitted IP Disposition, or (y) for any
License other than Material IP, the acts or omissions of one or more third
parties and not the result of acts or omissions of any Borrower or Subsidiary;

 

(ii)                                  pay or set-off all Royalties when due,
except to the extent the same are being Properly Contested.

 

(iii)                               notify Agent of any default or breach
asserted in writing by any Person to have occurred under any License, and

 

(ii)                                  provide Agent by the 20th day of each
Fiscal Quarter, a schedule, in form reasonably satisfactory to Agent, and
showing (x) any Royalties being Properly Contested, and (y) all registered
Intellectual Property (specifically delineating registered copyrights, whether
owned or licensed from a third party) that was acquired by any Borrower or
Subsidiary, or that was the subject of a Permitted IP Disposition, or that was
modified (and setting forth in reasonable detail a summary of such
modifications), in each case during the prior Fiscal Quarter.

 

10.1.9.               Future Subsidiaries.  Promptly notify Agent upon any
Person becoming a Subsidiary and, if such Person is not a Foreign Subsidiary,
cause it to guaranty the Obligations in a manner satisfactory to Agent, and to
execute and deliver such documents, instruments and agreements and to take such
other actions as Agent shall require to evidence and perfect a Lien in favor of
Agent (for the benefit of Secured Parties) on all assets of such Person,
including delivery of such legal opinions, in form and substance satisfactory to
Agent, as it shall deem appropriate.

 

10.2.                     Negative Covenants.  As long as any Commitments or
Obligations are outstanding, each Borrower shall not, and shall cause each other
Obligor not to:

 

10.2.1.               Permitted Debt.  Create, incur, guarantee or suffer to
exist any Debt, except:

 

(a)                                  the Obligations;

 

(b)                                 Subordinated Debt;

 

(c)                                  Permitted Purchase Money Debt;

 

(d)                                 Borrowed Money (other than the Obligations,
Subordinated Debt and Permitted Purchase Money Debt), but only to the extent
outstanding on the Closing Date and not satisfied with proceeds of the initial
Loans;

 

-55-

--------------------------------------------------------------------------------


 

(e)                                  Bank Product Debt;

 

(f)                                    Debt that is in existence when a Person
becomes a Subsidiary or that is secured by an asset when acquired by a Borrower
or Subsidiary, as long as such Debt was not incurred in contemplation of such
Person becoming a Subsidiary or such acquisition, and does not exceed $500,000
in the aggregate at any time;

 

(g)                                 Permitted Contingent Obligations;

 

(h)                                 Refinancing Debt as long as each Refinancing
Condition is satisfied;

 

(i)                                     Debt arising from loans or advances
permitted under Section 10.2.7;

 

(j)                                     Debt incurred by Borrowers or any
Subsidiary arising from agreement for indemnifications or customary adjustments
of purchase price or similar obligations in connection with Permitted
Acquisitions;

 

(k)                                  Debt under the Existing ARS Facilities;

 

(l)                                     Debt arising under limited-duration
overdraft or ACH lines, copies of the agreements for which have been delivered
to Agent, in any amount not to exceed $3,000,000 in the aggregate at any time;
and

 

(m)                               Debt that is not included in any of the
preceding clauses of this Section, is not secured by a Lien and does not exceed
$500,000 in the aggregate at any time.

 

10.2.2.               Permitted Liens.  Create or suffer to exist any Lien upon
any of its Property, except the following (collectively, “Permitted Liens”):

 

(a)                                  Liens in favor of Agent;

 

(b)                                 Purchase Money Liens securing Permitted
Purchase Money Debt;

 

(c)                                  Liens for Taxes not yet due or being
Properly Contested;

 

(d)                                 statutory Liens (other than Liens for Taxes
or imposed under ERISA) arising in the Ordinary Course of Business, but only if
(i) payment of the obligations secured thereby is not yet due or is being
Properly Contested, and (ii) such Liens do not materially impair the value or
use of the Property or materially impair operation of the business of any
Borrower or Subsidiary;

 

(e)                                  Liens incurred or deposits made in the
Ordinary Course of Business to secure the performance of tenders, bids, leases,
contracts (except those relating to Borrowed Money), statutory obligations and
other similar obligations, or arising as a result of progress payments under
government contracts, as long as such Liens are at all times junior to Agent’s
Liens;

 

(f)                                    Liens arising in the Ordinary Course of
Business that are subject to Lien Waivers;

 

(g)                                 Liens arising by virtue of a judgment or
judicial order against any Borrower or Subsidiary, or any Property of a Borrower
or Subsidiary, as long as such Liens are (i) in existence for less than 20
consecutive days or being Properly Contested, and (ii) at all times junior to
Agent’s Liens;

 

-56-

--------------------------------------------------------------------------------


 

(h)                                 easements, rights-of-way, restrictions,
covenants or other agreements of record, and other similar charges or
encumbrances on Real Estate, that do not secure any monetary obligation and do
not interfere with the Ordinary Course of Business;

 

(i)                                     normal and customary rights of setoff
upon deposits in favor of depository institutions, and Liens of a collecting
bank on Payment Items in the course of collection;

 

(j)                                     to the extent the same shall constitute
a Lien, any interest or title of a lessor or sublessor under any lease
(including Capital Leases) permitted hereunder;

 

(k)                                  Liens securing an amount not to exceed
$5,000,000 in the aggregate at any time, in connection with any Hedging
Agreements permitted under Section 10.2.15 or to secure facilities permitted
under Section 10.2.1(l) provided that such collateral posting shall not be made
in any Deposit Account or Securities Account owned by or as to which the
customer is any Borrower or Subsidiary; and

 

(l)                                     existing Liens shown on Schedule 10.2.2.

 

10.2.3.               Capital Expenditures.  Make Capital Expenditures in excess
of $25,000,000 in the aggregate during any Fiscal Year; provided, however, that
if the amount of Capital Expenditures permitted to be made in any Fiscal Year
exceeds the amount actually made, up to $5,000,000 of such excess may be carried
forward to the next Fiscal Year.

 

10.2.4.               Distributions; Upstream Payments.  Declare or make any
Distributions, except Upstream Payments or JAKKS Amounts; or create or suffer to
exist any encumbrance or restriction on the ability of a Subsidiary to make any
Upstream Payment, except for restrictions under the Loan Documents, under
Applicable Law or in effect on the Closing Date as shown on Schedule 9.1.15.

 

10.2.5.               Restricted Investments.  Make any Restricted Investment.

 

10.2.6.               Disposition of Assets.  Make any Asset Disposition, except
a Permitted Asset Disposition, a disposition of Equipment under Section 8.4.2,
or a transfer of Property by a Subsidiary or Obligor to a Borrower.

 

10.2.7.               Loans.  Make any loans or other advances of money to any
Person, except (a) advances to a director, officer, employee or consultant for
salary, travel expenses, commissions and similar items in the Ordinary Course of
Business; (b) prepaid expenses and extensions of trade credit made in the
Ordinary Course of Business; (c) deposits with financial institutions permitted
hereunder; (d) advances to publishers of Intellectual Property utilized or
developed by or on behalf of, or at the direction of, Borrowers in the Ordinary
Course of Business and in an amount not to exceed $2,000,000 for any single
advance or $5,000,000 in the aggregate at any time; (e) advances to licensors of
Intellectual Property utilized by or on behalf or, or at the direction of,
Borrowers in the Ordinary Course of Business and in an amount not to exceed
$25,000,000 for any single advance or $130,000,000 in the aggregate at any time,
and (f) as long as no Default or Event of Default exists, intercompany loans by
a Borrower to another Borrower.

 

10.2.8.                 Restrictions on Payment of Certain Debt.  Make any
payments (whether voluntary or mandatory, or a prepayment, redemption,
retirement, defeasance or acquisition) with respect to any (a) Subordinated
Debt, except regularly scheduled payments of principal, interest and fees, but
only to the extent permitted under any subordination agreement relating to such
Debt (and a Senior Officer of Borrower Agent shall certify to Agent, not less
than five Business Days prior to the date of payment, that all conditions under
such agreement have been satisfied); or (b) Borrowed Money (other than the
Obligations or, solely with the property pledged thereunder, the Existing ARS
Facilities) prior to its due date under the agreements evidencing such Debt as
in effect on the Closing Date (or as amended

 

-57-

--------------------------------------------------------------------------------


 

thereafter with the consent of Agent).

 

10.2.9.               Fundamental Changes; Release of Guarantor.  Merge, combine
or consolidate with any Person, or liquidate, wind up its affairs or dissolve
itself, in each case whether in a single transaction or in a series of related
transactions, except for mergers or consolidations of: (i) a Borrower into
another Borrower, (ii) a Guarantor into another Guarantor, or (iii) a Guarantor
into a Borrower; change its name or conduct business under any fictitious name;
change its tax, charter or other organizational identification number; or change
its form or state of organization; provided that, notwithstanding any provision
to the contrary in any Loan Document, with the prior written consent of Agent
and upon such conditions as Agent may determine in its discretion, a Guarantor
may be liquidated, wound up and dissolved and its remaining Property transferred
to an Obligor, and any Loan Documents to which it is party terminated with
respect to such Guarantor.  Agent and Lenders acknowledge that Borrowers are in
the process of liquidating a Subsidiary, THQ Wireless Singapore Pte. Ltd. and
agree that the liquidation and dissolution of such entity shall be permitted
within the period of one year from the Closing Date.

 

10.2.10.         Subsidiaries.  Form or acquire (except pursuant to any
Permitted Acquisition) any Subsidiary after the Closing Date, except in
accordance with Sections 10.1.9 and 10.2.5, or permit any existing Subsidiary to
issue any additional Equity Interests except director’s qualifying shares.

 

10.2.11.         Organic Documents.  Amend, modify or otherwise change any of
its Organic Documents as in effect on the Closing Date in any manner that could
reasonably be expected to be adverse to the Agent or any Secured Party or affect
or impair the enforceability of any Loan Document or any Lien on any of the
Collateral, without the prior written consent of Agent.

 

10.2.12.         Tax Consolidation.  Except with respect to THQ / JAKKS Pacific
or THQ*ICE, file or consent to the filing of any consolidated federal income tax
return with any Person other than Borrowers and Subsidiaries.

 

10.2.13.         Accounting Changes.  Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.

 

10.2.14.         Restrictive Agreements.  Become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date;
(b) relating to secured Debt permitted hereunder, as long as the restrictions
apply only to collateral for such Debt; or (c) constituting customary
restrictions on assignment in leases and other contracts.

 

10.2.15.         Hedging Agreements.  Enter into any Hedging Agreement, except
to hedge risks arising in the Ordinary Course of Business and not for
speculative purposes.

 

10.2.16.         Conduct of Business.  Engage in any business, other than its
business as conducted on the Closing Date and any activities incidental thereto.

 

10.2.17.         Affiliate Transactions.  Enter into or be party to any
transaction with an Affiliate, except (a) transactions contemplated by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, and loans and advances permitted by Section 10.2.7;
(c) payment of customary directors’ fees, and directors’ and officers’
indemnities; (d) transactions solely among Borrowers; (e) transactions with
Affiliates that were consummated prior to the Closing Date, as shown on Schedule
10.2.17; and (f) transactions with Affiliates in the Ordinary Course of
Business, upon fair and reasonable terms fully disclosed to Agent and no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate.

 

-58-

--------------------------------------------------------------------------------


 

10.2.18.         Plans.  Become party to any Multiemployer Plan or Foreign Plan,
other than any in existence on the Closing Date.

 

10.2.19.         Amendments to Subordinated Debt.  Amend, supplement or
otherwise modify any document, instrument or agreement relating to any
Subordinated Debt, if such modification (a) increases the principal balance of
such Debt, or increases any required payment of principal or interest;
(b) accelerates the date on which any installment of principal or any interest
is due, or adds any additional redemption, put or prepayment provisions;
(c) shortens the final maturity date or otherwise accelerates amortization;
(d) increases the interest rate; (e) increases or adds any fees or charges;
(f) modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect for any
Borrower or Subsidiary, or that is otherwise materially adverse to any Borrower,
any Subsidiary or Lenders; or (g) results in the Obligations not being fully
benefited by the subordination provisions thereof.

 

10.3.                     Financial Covenants.  As long as any Commitments or
Obligations are outstanding, Borrowers shall:

 

10.3.1.               Fixed Charge Coverage Ratio.  Maintain a Fixed Charge
Coverage Ratio of least 1.0 to 1.0 for the rolling twelve month period ending at
the end of each Subject Month; provided, however, that the failure to comply
with this Section 10.3.1 with respect to any such Subject Month shall not
constitute an Event of Default if: (a) as of the end of such Subject Month,
there are no Loans or LC Obligations outstanding, and (b) the second month
immediately following such Subject Month is not also a Subject Month; provided,
further, however, that to the extent an Event of Default would have been deemed
to have occurred with respect to any such Subject Month absent the immediately
preceding proviso, notwithstanding anything contained herein to the contrary,
Agent, Issuing Bank and Lenders shall not be required to fund any Loans, arrange
for issuance of any Letters of Credit or grant any other accommodation to or for
the benefit of Borrowers following such Subject Month until there have been at
least two consecutive Fiscal Months which are not Subject Months.

 

SECTION 11.                   EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

11.1.                     Events of Default.  Each of the following shall be an
“Event of Default” hereunder, if the same shall occur for any reason whatsoever,
whether voluntary or involuntary, by operation of law or otherwise:

 

(a)                                  A Borrower fails to pay any Obligations
when due (whether at stated maturity, on demand, upon acceleration or
otherwise);

 

(b)                                 Any representation, warranty or other
written statement of an Obligor made in connection with any Loan Documents or
transactions contemplated thereby is incorrect or misleading in any material
respect when given;

 

(c)                                  A Borrower breaches or fail to perform any
covenant contained in Section 7.2, 8.1, 8.2.4, 8.2.5, 8.6.2 (solely to the
extent insurance has not been maintained as required), 10.1.1, 10.1.2, 10.2 or
10.3;

 

(d)                                 An Obligor breaches or fails to perform any
other covenant contained in any Loan Documents, and such breach or failure is
not cured within 15 days after a Senior Officer of such Obligor has knowledge
thereof or receives written notice thereof from Agent, whichever is sooner;
provided, however, that such notice and opportunity to cure shall not apply if
the breach or failure to perform is not capable of being cured within such
period or is a willful breach by an Obligor;

 

(e)                                  A Guarantor repudiates, revokes or attempts
to revoke its Guaranty; the

 

-59-

--------------------------------------------------------------------------------


 

perfection or priority of any Lien granted to Agent; or any Loan Document ceases
to be in full force or effect for any reason (other than a waiver or release by
Agent and Lenders); or an Obligor or third party denies or contests the validity
or enforceability of any Loan Documents or Obligations, and, solely in the case
of denial or contest by a third party, such denial or contest is not cured or
withdrawn within 15 days after a Senior Officer of such Obligor has knowledge
thereof or receives written notice thereof from Agent, whichever is sooner;
provided, however, that such notice and opportunity to cure shall not apply if
the denial or contest is not capable of being cured within such period;

 

(f)                                    Any breach or default of an Obligor
occurs (after giving effect to any express grace or cure period set forth
therein) under any document, instrument or agreement to which it is a party or
by which it or any of its Properties is bound, relating to any Debt (other than
the Obligations) in excess of $1,000,000, if the maturity of or any payment with
respect to such Debt may be accelerated or demanded due to such breach, and such
breach or default is not cured within 15 days (and in any event prior to any
acceleration or demand) after a Senior Officer of such Obligor has knowledge
thereof or receives written notice thereof from Agent, whichever is sooner;
provided, however, that such notice and opportunity to cure shall not apply if
any acceleration or demand has been made, the breach or default is not capable
of being cured within such period, or is a willful breach by an Obligor;

 

(g)                                 Any judgment or order for the payment of
money is entered against an Obligor in an amount that is not satisfied when due
and which exceeds, individually or cumulatively with all other unsatisfied
judgments or orders against all Obligors, $1,000,000 (net of any insurance
coverage therefor acknowledged in writing by the insurer), unless a stay of
enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise, and such judgment or order is not satisfied within 15 days
(and in any event prior to attachment of any judgment lien or other Lien
securing the same to any Property of the Borrowers or any Subsidiary) after a
Senior Officer of such Obligor has knowledge thereof or receives written notice
thereof from Agent, whichever is sooner; provided, however, that such notice and
opportunity to satisfy shall not apply if a judgment lien or other Lien securing
the same has attached to any Property of the Borrowers or any Subsidiary, or the
judgment or order is not capable of being cured within such period, provided
that; the foregoing shall not apply to any arbitration award, judgment or order
arising out of litigation disclosed on Schedule 9.1.16 relating to JAKKS Pacific
Inc. if (i) the same shall be for an amount (including costs and interest) not
to exceed $56,700,000 plus accruals after March 28, 2009, consistent with past
practices, and (ii) no judgment lien or other Lien securing the same shall have
attached to any Property of the Borrowers or any Subsidiary;

 

(h)                                 A loss, theft, damage or destruction occurs
with respect to any tangible Collateral if the amount not covered by insurance
exceeds $1,000,000, or piracy or other criminal acts not covered by insurance
materially dilutes any Material IP;

 

(i)                                     An Obligor is enjoined, restrained or in
any way prevented by any Governmental Authority from conducting any material
part of its business; an Obligor suffers the loss, revocation or termination of
any Material IP, or any material permit, lease or agreement not relating to
Intellectual Property and necessary to its business; there is a cessation of any
material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or a Borrower is not Solvent or the Obligors (taken
as a whole) are not Solvent;

 

(j)                                     An Insolvency Proceeding is commenced by
an Obligor; an Obligor makes an offer of settlement, extension or composition to
its unsecured creditors generally; a trustee is appointed to take possession of
any substantial Property of or to operate any of the business of an Obligor; or
an Insolvency Proceeding is commenced against an Obligor and:  the Obligor
consents to institution of the proceeding, the petition commencing the
proceeding is not timely contested by the Obligor, the petition is not dismissed
within 60 days after filing, or an order for relief is entered in the
proceeding;

 

-60-

--------------------------------------------------------------------------------


 

(k)                                  An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan that has resulted or could reasonably be
expected to result in liability of an Obligor to a Pension Plan, Multiemployer
Plan or PBGC, or that constitutes grounds for appointment of a trustee for or
termination by the PBGC of any Pension Plan or Multiemployer Plan; an Obligor or
ERISA Affiliate fails to pay when due any installment payment with respect to
its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan;
or any event similar to the foregoing occurs or exists with respect to a Foreign
Plan, and such ERISA Event or failure to pay is not satisfied within 15 days
(and in any event prior to attachment of any PBGC lien or other Lien securing
the same to any Property of the Borrowers or any Subsidiary) after a Senior
Officer of such Obligor has knowledge thereof or receives written notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to satisfy shall not apply if a PBGC lien or other Lien securing the
same has attached to any Property of the Borrowers or any Subsidiary, or the
ERISA Event or failure to pay is not capable of being cured within such period;

 

(l)                                     An Obligor or any of its Senior Officers
is criminally indicted or convicted for (i) a felony committed in the conduct of
the Obligor’s business, or (ii) violating any state or federal law (including
the Controlled Substances Act, Money Laundering Control Act of 1986 and Illegal
Exportation of War Materials Act) that could lead to forfeiture of any material
Property or any Collateral; or

 

(m)                               A Change of Control occurs; or any event
occurs or condition exists that has a Material Adverse Effect.

 

11.2.                     Remedies upon Default.  If an Event of Default
described in Section 11.1(j) occurs with respect to any Borrower, then to the
extent permitted by Applicable Law, all Obligations shall become automatically
due and payable and all Commitments shall terminate, without any action by Agent
or notice of any kind.  In addition, or if any other Event of Default exists,
Agent may in its discretion (and shall upon written direction of Required
Lenders) do any one or more of the following from time to time:

 

(a)                                  declare any Obligations immediately due and
payable, whereupon they shall be due and payable without diligence, presentment,
demand, protest or notice of any kind, all of which are hereby waived by
Borrowers to the fullest extent permitted by law;

 

(b)                                 terminate, reduce or condition any
Commitment, or make any adjustment to the Borrowing Base;

 

(c)                                  require Obligors to Cash Collateralize LC
Obligations, Bank Product Debt and other Obligations that are contingent or not
yet due and payable, and, if Obligors fail promptly to deposit such Cash
Collateral, Agent may (and shall upon the direction of Required Lenders) advance
the required Cash Collateral as Revolver Loans (whether or not an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied); and

 

(d)                                 exercise any other rights or remedies
afforded under any agreement, by law, at equity or otherwise, including the
rights and remedies of a secured party under the UCC.  Such rights and remedies
include the rights to (i) take possession of any Collateral; (ii) require
Borrowers to assemble Collateral, at Borrowers’ expense, and make it available
to Agent at a place designated by Agent; (iii) enter any premises where
Collateral is located and store Collateral on such premises until sold (and if
the premises are owned or leased by a Borrower, Borrowers agree not to charge
for such storage); and (iv) sell or otherwise dispose of any Collateral in its
then condition, or after any further manufacturing or processing thereof, at
public or private sale, with such notice as may be required by Applicable Law,
in lots or in bulk, at such locations, all as Agent, in its discretion, deems
advisable.  Each Borrower agrees that 10 days’ notice of any proposed sale or
other disposition of Collateral by Agent shall be reasonable.  Agent shall have
the right to conduct such sales on any Obligor’s premises, without charge, and
such sales may be adjourned from time to time in accordance with Applicable
Law.  Agent shall have the right to

 

-61-

--------------------------------------------------------------------------------


 

sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.

 

11.3.                     License.  Agent is granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person) any or all owned
Intellectual Property of Borrowers, and to the extent that Borrowers are
permitted to grant such a license, any or all licensed Intellectual Property of
Borrowers, including Intellectual Property rights in any computer hardware and
software, trade secrets, brochures, customer lists, promotional and advertising
materials, labels, packaging materials and other Property, in connection with
the advertising for sale, marketing, selling, collecting, completing manufacture
of, or otherwise exercising any rights or remedies with respect to, any
Collateral.  Each Borrower’s rights and interests under owned Intellectual
Property and, to the extent not prohibited, licensed Intellectual Property,
shall inure to Agent’s benefit.

 

11.4.                     Setoff.  At any time during an Event of Default,
Agent, Issuing Bank, Lenders, and any of their Affiliates are authorized, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Agent, Issuing Bank, such Lender or such Affiliate to or for the
credit or the account of an Obligor against any Obligations, irrespective of
whether or not Agent, Issuing Bank, such Lender or such Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or are owed to a branch or
office of Agent, Issuing Bank, such Lender or such Affiliate different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of Agent, Issuing Bank, each Lender and each such Affiliate under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Person may have.

 

11.5.                     Remedies Cumulative; No Waiver.

 

11.5.1.               Cumulative Rights.  All agreements, warranties,
guaranties, indemnities and other undertakings of Borrowers under the Loan
Documents are cumulative and not in derogation of each other.  The rights and
remedies of Agent and Lenders are cumulative, may be exercised at any time and
from time to time, concurrently or in any order, and are not exclusive of any
other rights or remedies available by agreement, by law, at equity or
otherwise.  All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations.

 

11.5.2.               Waivers.  No waiver or course of dealing shall be
established by (a) the failure or delay of Agent or any Lender to require strict
performance by Borrowers with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise; (b) the making
of any Loan or issuance of any Letter of Credit during a Default, Event of
Default or other failure to satisfy any conditions precedent; or (c) acceptance
by Agent or any Lender of any payment or performance by an Obligor under any
Loan Documents in a manner other than that specified therein.  It is expressly
acknowledged by Borrowers that any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.

 

SECTION 12.                   AGENT

 

12.1.                     Appointment, Authority and Duties of Agent.

 

12.1.1.               Appointment and Authority.  Each Lender appoints and
designates Bank of America as Agent hereunder.  Agent may, and each Lender
authorizes Agent to, enter into all Loan Documents to which Agent is intended to
be a party and accept all Security Documents, for Agent’s benefit and the Pro
Rata benefit of Lenders.  Each Lender agrees that any action taken by Agent or
Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by Agent or

 

-62-

--------------------------------------------------------------------------------


 

Required Lenders of any rights or remedies set forth therein, together with all
other powers reasonably incidental thereto, shall be authorized by and binding
upon all Lenders.  Without limiting the generality of the foregoing, Agent shall
have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise.  The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto.  Agent alone shall be authorized to determine whether any
Accounts constitute Eligible Accounts, or whether to impose or release any
reserve, and to exercise its Credit Judgment in connection therewith, which
determinations and judgments, if exercised in good faith, shall exonerate Agent
from liability to any Lender or other Person for any error in judgment.

 

12.1.2.               Duties.  Agent shall not have any duties except those
expressly set forth in the Loan Documents.  The conferral upon Agent of any
right shall not imply a duty on Agent’s part to exercise such right, unless
instructed to do so by Required Lenders in accordance with this Agreement.

 

12.1.3.               Agent Professionals.  Agent may perform its duties through
agents and employees.  Agent may consult with and employ Agent Professionals,
and shall be entitled to act upon, and shall be fully protected in any action
taken in good faith reliance upon, any advice given by an Agent Professional. 
Agent shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.

 

12.1.4.               Instructions of Required Lenders.  The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law. 
Agent may request instructions from Required Lenders with respect to any act
(including the failure to act) in connection with any Loan Documents, and may
seek assurances to its satisfaction from Lenders of their indemnification
obligations under Section 12.6 against all Claims that could be incurred by
Agent in connection with any act.  Agent shall be entitled to refrain from any
act until it has received such instructions or assurances, and Agent shall not
incur liability to any Person by reason of so refraining.  Instructions of
Required Lenders shall be binding upon all Lenders, and no Lender shall have any
right of action whatsoever against Agent as a result of Agent acting or
refraining from acting in accordance with the instructions of Required Lenders. 
Notwithstanding the foregoing, instructions by and consent of all Lenders shall
be required in the circumstances described in Section 14.1.1, and in no event
shall Required Lenders, without the prior written consent of each Lender, direct
Agent to accelerate and demand payment of Loans held by one Lender without
accelerating and demanding payment of all other Loans, nor to terminate the
Commitments of one Lender without terminating the Commitments of all Lenders. 
In no event shall Agent be required to take any action that, in its opinion, is
contrary to Applicable Law or any Loan Documents or could subject any Agent
Indemnitee to personal liability.

 

12.2.                     Agreements Regarding Collateral and Field Examination
Reports.

 

12.2.1.               Lien Releases; Care of Collateral.  Lenders authorize
Agent to release any Lien with respect to any Collateral (a) upon Full Payment
of the Obligations; (b) that is the subject of an Asset Disposition which
Borrowers certify in writing to Agent is a Permitted Asset Disposition or a Lien
which Borrowers certify is a Permitted Lien entitled to priority over Agent’s
Liens (and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; or
(d) with the written consent of all Lenders.  Agent shall have no obligation
whatsoever

 

-63-

--------------------------------------------------------------------------------


 

to any Lenders to assure that any Collateral exists or is owned by a Borrower,
or is cared for, protected, insured or encumbered, nor to assure that Agent’s
Liens have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.

 

12.2.2.               Possession of Collateral.  Agent and Lenders appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control.  If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.

 

12.2.3.               Reports.  Agent shall promptly forward to each Lender,
when complete, copies of any field audit, examination or appraisal report
prepared by or for Agent with respect to any Obligor or Collateral (“Report”). 
Each Lender agrees (a) that neither Bank of America nor Agent makes any
representation or warranty as to the accuracy or completeness of any Report, and
shall not be liable for any information contained in or omitted from any Report;
(b) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Borrowers’ books and records as well
as upon representations of Borrowers’ officers and employees; and (c) to keep
all Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations.  Each
Lender agrees to indemnify and hold harmless Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as from any Claims arising as a
direct or indirect result of Agent furnishing a Report to such Lender.

 

12.3.                     Reliance By Agent.  Agent shall be entitled to rely,
and shall be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.

 

12.4.                     Action Upon Default.  Agent shall not be deemed to
have knowledge of any Default or Event of Default unless it has received written
notice from a Lender or Borrower specifying the occurrence and nature thereof. 
If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify Agent and the other Lenders thereof in writing.  Each Lender
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of Agent and Required Lenders, it will not take any Enforcement
Action, accelerate Obligations under any Loan Documents, or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.  Notwithstanding
the foregoing, however, a Lender may take action to preserve or enforce its
rights against an Obligor where a deadline or limitation period is applicable
that would, absent such action, bar enforcement of Obligations held by such
Lender, including the filing of proofs of claim in an Insolvency Proceeding.

 

12.5.                     Ratable Sharing.  If any Lender shall obtain any
payment or reduction of any Obligation, whether through set-off or otherwise, in
excess of its share of such Obligation, determined on a Pro Rata basis or in
accordance with Section 5.6.1, as applicable, such Lender shall forthwith
purchase from Agent, Issuing Bank and the other Lenders such participations in
the affected Obligation as are necessary to cause the purchasing Lender to share
the excess payment or reduction on a Pro Rata basis or in accordance with
Section 5.6.1, as applicable.  If any of such payment or reduction is thereafter
recovered from the purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest. 
No Lender shall set off against any Dominion Account without the prior consent
of Agent.

 

-64-

--------------------------------------------------------------------------------


 

12.6.                     Indemnification of Agent Indemnitees.  EACH LENDER
SHALL INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT
REIMBURSED BY OBLIGORS (BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF
OBLIGORS UNDER ANY LOAN DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT
MAY BE INCURRED BY OR ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM
RELATES TO OR ARISES FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS
CAPACITY AS AGENT).  In Agent’s discretion, it may reserve for any such Claims
made against an Agent Indemnitee, and may satisfy any judgment, order or
settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Lenders.  If Agent is sued by any
receiver, bankruptcy trustee, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Lender to the extent of its Pro Rata
share.

 

12.7.                     Limitation on Responsibilities of Agent.  Agent shall
not be liable to Lenders for any action taken or omitted to be taken under the
Loan Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct.  Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor or Lender of
any obligations under the Loan Documents.  Agent does not make to Lenders any
express or implied warranty, representation or guarantee with respect to any
Obligations, Collateral, Loan Documents or Obligor.  No Agent Indemnitee shall
be responsible to Lenders for any recitals, statements, information,
representations or warranties contained in any Loan Documents; the execution,
validity, genuineness, effectiveness or enforceability of any Loan Documents;
the genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor.  No Agent Indemnitee shall have any obligation to any Lender to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Obligor of any terms of the Loan Documents, or
the satisfaction of any conditions precedent contained in any Loan Documents.

 

12.8.                     Successor Agent and Co-Agents.

 

12.8.1.               Resignation; Successor Agent.  Subject to the appointment
and acceptance of a successor Agent as provided below, Agent may resign at any
time by giving at least 30 days written notice thereof to Lenders and
Borrowers.  Upon receipt of such notice, Required Lenders shall have the right
to appoint a successor Agent which shall be (a) a Lender or an Affiliate of a
Lender; or (b) a commercial bank that is organized under the laws of the United
States or any state or district thereof, has a combined capital surplus of at
least $200,000,000 and (provided no Default or Event of Default exists) is
reasonably acceptable to Borrowers.  If no successor agent is appointed prior to
the effective date of the resignation of Agent, then Agent may appoint a
successor agent from among Lenders.  Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, such successor Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Agent without further act, and the retiring Agent shall be discharged from its
duties and obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2.  Notwithstanding any
Agent’s resignation, the provisions of this Section 12 shall continue in effect
for its benefit with respect to any actions taken or omitted to be taken by it
while Agent.  Any successor to Bank of America by merger or acquisition of stock
or this loan shall continue to be Agent hereunder without further act on the
part of the parties hereto, unless such successor resigns as provided above.

 

12.8.2.               Separate Collateral Agent.  It is the intent of the
parties that there shall be no violation of any Applicable Law denying or
restricting the right of financial institutions to transact business in any
jurisdiction.  If Agent believes that it may be limited in the exercise of any
rights or

 

-65-

--------------------------------------------------------------------------------


 

remedies under the Loan Documents due to any Applicable Law, Agent may appoint
an additional Person who is not so limited, as a separate collateral agent or
co-collateral agent.  If Agent so appoints a collateral agent or co-collateral
agent, each right and remedy intended to be available to Agent under the Loan
Documents shall also be vested in such separate agent.  Every covenant and
obligation necessary to the exercise thereof by such agent shall run to and be
enforceable by it as well as Agent.  Lenders shall execute and deliver such
documents as Agent deems appropriate to vest any rights or remedies in such
agent.  If any collateral agent or co-collateral agent shall die or dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of such agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

 

12.9.                     Due Diligence and Non-Reliance.  Each Lender
acknowledges and agrees that it has, independently and without reliance upon
Agent or any other Lenders, and based upon such documents, information and
analyses as it has deemed appropriate, made its own credit analysis of each
Obligor and its own decision to enter into this Agreement and to fund Loans and
participate in LC Obligations hereunder.  Each Lender has made such inquiries
concerning the Loan Documents, the Collateral and each Obligor as such Lender
feels necessary.  Each Lender further acknowledges and agrees that the other
Lenders and Agent have made no representations or warranties concerning any
Obligor, any Collateral or the legality, validity, sufficiency or enforceability
of any Loan Documents or Obligations.  Each Lender will, independently and
without reliance upon the other Lenders or Agent, and based upon such financial
statements, documents and information as it deems appropriate at the time,
continue to make and rely upon its own credit decisions in making Loans and
participating in LC Obligations, and in taking or refraining from any action
under any Loan Documents.  Except for notices, reports and other information
expressly requested by a Lender, Agent shall have no duty or responsibility to
provide any Lender with any notices, reports or certificates furnished to Agent
by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Agent or any of Agent’s
Affiliates.

 

12.10.              Replacement of Certain Lenders.  If a Lender (a) is a
Defaulting Lender, or (b) fails to give its consent to any amendment, waiver or
action for which consent of all Lenders was required and Required Lenders
consented, then, in addition to any other rights and remedies that any Person
may have, Agent may, by notice to such Lender within 120 days after such event,
require such Lender to assign all of its rights and obligations under the Loan
Documents to Eligible Assignee(s) specified by Agent, pursuant to appropriate
Assignment and Acceptance(s) and within 20 days after Agent’s notice.  Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment and
Acceptance if the Lender fails to execute same.  Such Lender shall be entitled
to receive, in cash, concurrently with such assignment, all amounts owed to it
under the Loan Documents, including all principal, interest and fees through the
date of assignment (but excluding any prepayment charge).

 

12.11.              Remittance of Payments and Collections.

 

12.11.1.         Remittances Generally.  All payments by any Lender to Agent
shall be made by the time and on the day set forth in this Agreement, in
immediately available funds.  If no time for payment is specified or if payment
is due on demand by Agent and request for payment is made by Agent by 11:00 a.m.
on a Business Day, payment shall be made by Lender not later than 2:00 p.m. on
such day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day.  Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent.  Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.

 

12.11.2.         Failure to Pay.  If any Lender fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation.  In no event shall Borrowers be
entitled to receive credit for any interest paid by a Lender to Agent, nor shall
any

 

-66-

--------------------------------------------------------------------------------


 

Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.

 

12.11.3.         Recovery of Payments.  If Agent pays any amount to a Lender in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Lender that received it.  If Agent determines at any time that an
amount received under any Loan Document must be returned to an Obligor or paid
to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender.  If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender’s Pro
Rata share of the amounts required to be returned.

 

12.12.              Agent in its Individual Capacity.  As a Lender, Bank of
America shall have the same rights and remedies under the other Loan Documents
as any other Lender, and the terms “Lenders,” “Required Lenders” or any similar
term shall include Bank of America in its capacity as a Lender.  Each of Bank of
America and its Affiliates may accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, provide Bank Products to, act as trustee
under indentures of, serve as financial or other advisor to, and generally
engage in any kind of business with, Obligors and their Affiliates, as if Bank
of America were any other bank, without any duty to account therefor (including
any fees or other consideration received in connection therewith) to the other
Lenders.  In their individual capacity, Bank of America and its Affiliates may
receive information regarding Obligors, their Affiliates and their Account
Debtors (including information subject to confidentiality obligations), and each
Lender agrees that Bank of America and its Affiliates shall be under no
obligation to provide such information to Lenders, if acquired in such
individual capacity and not as Agent hereunder.

 

12.13.              Agent Titles.  Each Lender, other than Bank of America, that
is designated (on the cover page of this Agreement or otherwise) by Bank of
America as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

 

12.14.              No Third Party Beneficiaries.  This Section 12 is an
agreement solely among Lenders and Agent, and shall survive Full Payment of the
Obligations.  This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person.  As between Borrowers and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Lenders.

 

SECTION 13.                   BENEFIT OF AGREEMENT; ASSIGNMENTS AND
PARTICIPATIONS

 

13.1.                     Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of Borrowers, Agent, Lenders, and their
respective successors and assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with
Section 13.3.  Agent may treat the Person which made any Loan as the owner
thereof for all purposes until such Person makes an assignment in accordance
with Section 13.3.  Any authorization or consent of a Lender shall be conclusive
and binding on any subsequent transferee or assignee of such Lender.

 

13.2.                     Participations.

 

13.2.1.               Permitted Participants; Effect.  Any Lender may, in the
ordinary course of its business and in accordance with Applicable Law, at any
time sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents.  Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties

 

-67-

--------------------------------------------------------------------------------


 

hereto for performance of such obligations, such Lender shall remain the holder
of its Loans and Commitments for all purposes, all amounts payable by Borrowers
shall be determined as if such Lender had not sold such participating interests,
and Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with the Loan Documents.  Each Lender shall be solely
responsible for notifying its Participants of any matters under the Loan
Documents, and Agent and the other Lenders shall not have any obligation or
liability to any such Participant.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.9 unless
Borrowers agree otherwise in writing.

 

13.2.2.               Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantial portion of the Collateral.

 

13.2.3.               Benefit of Set-Off.  Borrowers agree that each Participant
shall have a right of set-off in respect of its participating interest to the
same extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it.  By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 12.5 as if such Participant were a Lender.

 

13.3.                     Assignments.

 

13.3.1.               Permitted Assignments.  A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $5,000,000
(unless otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance.  Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.

 

13.3.2.               Effect; Effective Date.  Upon delivery to Agent of an
assignment notice in the form of Exhibit C and a processing fee of $3,500
(unless otherwise agreed by Agent in its discretion), the assignment shall
become effective as specified in the notice, if it complies with this
Section 13.3.  From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder.  Upon consummation of an assignment, the
transferor Lender, Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new Notes, as applicable.  The transferee Lender
shall comply with Section 5.10 and deliver, upon request, an administrative
questionnaire satisfactory to Agent.

 

-68-

--------------------------------------------------------------------------------


 

SECTION 14.                     MISCELLANEOUS

 

14.1.                     Consents, Amendments and Waivers.

 

14.1.1.               Amendment.  No modification of any Loan Document,
including any extension or amendment of a Loan Document or any waiver of a
Default or Event of Default, shall be effective without the prior written
agreement of Agent (with the consent of Required Lenders) and each Obligor party
to such Loan Document; provided, however, that

 

(a)                                  without the prior written consent of Agent,
no modification shall be effective with respect to any provision in a Loan
Document that relates to any rights, duties or discretion of Agent;

 

(b)                                 without the prior written consent of Issuing
Bank, no modification shall be effective with respect to any LC Obligations or
Section 2.3;

 

(c)                                  without the prior written consent of each
affected Lender, no modification shall be effective that would (i) increase the
Commitment of such Lender; or (ii) reduce the amount of, or waive or delay
payment of, any principal, interest or fees payable to such Lender; and

 

(d)                                 without the prior written consent of all
Lenders (except a Defaulting Lender as provided in Section 4.2), no modification
shall be effective that would (i) extend the Revolver Termination Date;
(ii) alter Section 5.6, 7.1 (except to add Collateral) or 14.1.1; (iii) amend
the definitions of Borrowing Base (and the defined terms used in such
definition), Pro Rata or Required Lenders; (iv) increase any advance rate or
increase total Commitments; (vi) release Collateral with a book value greater
than $10,000,000 during any calendar year, except as currently contemplated by
the Loan Documents; or (vii) release any Obligor from liability for any
Obligations, if such Obligor is Solvent at the time of the release.

 

14.1.2.               Limitations.  The agreement of Borrowers shall not be
necessary to the effectiveness of any modification of a Loan Document that deals
solely with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves.  Only the consent of the parties to any agreement relating to a Bank
Product shall be required for any modification of such agreement, and any
non-Lender that is party to a Bank Product agreement shall have no right to
participate in any manner in modification of any other Loan Document.  Any
waiver or consent granted by Agent or Lenders hereunder shall be effective only
if in writing and only for the matter specified.

 

14.1.3.               Payment for Consents.  No Borrower will, directly or
indirectly, pay any remuneration or other thing of value, whether by way of
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.

 

14.2.                     Indemnity.  EACH BORROWER SHALL INDEMNIFY AND HOLD
HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN
INDEMNITEE.  In no event shall any party to a Loan Document have any obligation
thereunder to indemnify or hold harmless an Indemnitee with respect to a Claim
that is determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.

 

14.3.                     Notices and Communications.

 

14.3.1.               Notice Address.  Subject to Section 4.1.4, all notices and
other communications by or to a party hereto shall be in writing and shall be
given to any Borrower, at Borrower Agent’s address shown on the signature
pages hereof, and to any other Person at its address shown on the signature
pages

 

-69-

--------------------------------------------------------------------------------


 

hereof (or, in the case of a Person who becomes a Lender after the Closing Date,
at the address shown on its Assignment and Acceptance), or at such other address
as a party may hereafter specify by notice in accordance with this
Section 14.3.  Each such notice or other communication shall be effective only
(a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt acknowledged. 
Notwithstanding the foregoing, no notice to Agent pursuant to Section 2.1.4,
2.3, 3.1.2, 4.1.1 or 5.3.3 shall be effective until actually received by the
individual to whose attention at Agent such notice is required to be sent.  Any
written notice or other communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party.  Any notice received by Borrower Agent shall be
deemed received by all Borrowers.

 

14.3.2.               Electronic Communications; Voice Mail.  Electronic mail
and internet websites may be used only for routine communications, such as
financial statements, Borrowing Base Certificates and other information required
by Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4.  Agent and Lenders make no
assurances as to the privacy and security of electronic communications. 
Electronic and voice mail may not be used as effective notice under the Loan
Documents.

 

14.3.3.               Non-Conforming Communications.  Agent and Lenders may rely
upon any notices purportedly given by or on behalf of any Borrower even if such
notices were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.

 

14.4.                     Performance of Borrowers’ Obligations.  Agent may, in
its discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of a Borrower under any Loan Documents or
otherwise lawfully requested by Agent to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien.  All payments, costs and expenses (including Extraordinary
Expenses) of Agent under this Section shall be reimbursed to Agent by
Borrowers.  If no Loans are outstanding and no Event of Default shall have
occurred and be continuing on the day such amounts are demanded, such amounts
shall be invoiced to Borrowers and payable within five business days of the date
of such invoice.  In all other cases, such amounts shall be payable on demand
and may be charged to the facility and if so charged shall be deemed to be a
Base Rate Revolver Loan.  Any payment made or action taken by Agent under this
Section shall be without prejudice to any right to assert an Event of Default or
to exercise any other rights or remedies under the Loan Documents.

 

14.5.                     Credit Inquiries.  Each Borrower hereby authorizes
Agent and Lenders (but they shall have no obligation) to respond to usual and
customary credit inquiries from third parties concerning any Borrower or
Subsidiary.

 

14.6.                     Severability.  Wherever possible, each provision of
the Loan Documents shall be interpreted in such manner as to be valid under
Applicable Law.  If any provision is found to be invalid under Applicable Law,
it shall be ineffective only to the extent of such invalidity and the remaining
provisions of the Loan Documents shall remain in full force and effect.

 

14.7.                     Cumulative Effect; Conflict of Terms.  The provisions
of the Loan Documents are cumulative.  The parties acknowledge that the Loan
Documents may use several limitations, tests or

 

-70-

--------------------------------------------------------------------------------


 

measurements to regulate similar matters, and they agree that these are
cumulative and that each must be performed as provided.  Except as otherwise
provided in another Loan Document (by specific reference to the applicable
provision of this Agreement), if any provision contained herein is in direct
conflict with any provision in another Loan Document, the provision herein shall
govern and control.

 

14.8.                     Counterparts.  Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto.  Delivery of a signature page of any Loan Document by telecopy
or other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.

 

14.9.                     Entire Agreement.  Time is of the essence of the Loan
Documents.  The Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof, and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

14.10.              Relationship with Lenders.  The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender.  Amounts payable hereunder to each Lender shall
be a separate and independent debt.  It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Borrower.

 

14.11.              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Borrowers and such Person;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrowers, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrowers and their Affiliates, and have no obligation to disclose any
of such interests to Borrowers or their Affiliates.  To the fullest extent
permitted by Applicable Law, each Borrower hereby waives and releases any claims
that it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by a Loan Document.

 

14.12.              Confidentiality.  Each of Agent, Lenders and Issuing Bank
agrees to maintain the confidentiality of all Information (as defined below),
except that Information may be disclosed (a) to its Affiliates, and to its and
their partners, directors, officers, employees, agents, advisors and
representatives (provided such Persons are informed of the confidential nature
of the Information and instructed to keep it confidential); (b) to the extent
requested by any governmental, regulatory or self-regulatory authority
purporting to have jurisdiction over it or its Affiliates; (c) to the extent
required by Applicable Law or by any subpoena or other legal process; (d) to any
other party hereto; (e) in connection with any action or proceeding, or other
exercise of rights or remedies, relating to any Loan Documents or Obligations;
(f) subject to an agreement containing provisions substantially the same as this
Section, to any Transferee or any actual or prospective party (or its advisors)
to any Bank Product; (g) with the consent of Borrower Agent; or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a

 

-71-

--------------------------------------------------------------------------------


 

breach of this Section or (ii) is available to Agent, any Lender, Issuing Bank
or any of their Affiliates on a nonconfidential basis from a source other than
Borrowers and Agent, Lender or Issuing Bank shall not have been advised in
writing that a confidentiality obligation existed with respect to such
Information.  Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information describing this credit facility, including the
names and addresses of Borrowers and a general description of Borrowers’
businesses, and, with the Borrowers’ consent (not to be unreasonably withheld or
delayed) may use Borrowers’ logos, trademarks or product photographs in
advertising materials.  As used herein, “Information” means all information
received from an Obligor or Subsidiary relating to it or its business that is
identified as confidential when delivered.  Any Person required to maintain the
confidentiality of Information pursuant to this Section shall be deemed to have
complied if it exercises the same degree of care that it accords its own
confidential information.  Each of Agent, Lenders and Issuing Bank acknowledges
that (i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.

 

14.13.              [RESERVED]

 

14.14.              GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

14.15.              Consent to Forum.

 

14.15.1.           Forum.  EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT.  EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1.  Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable Law. 
Nothing in this Agreement shall be deemed to preclude enforcement by Agent of
any judgment or order obtained in any forum or jurisdiction.

 

14.15.2.           Arbitration.  Notwithstanding any other provision of this
Agreement to the contrary, any controversy or claim among the parties relating
in any way to any Obligations or Loan Documents, including any alleged tort,
shall at the request of any party hereto be determined by binding arbitration
conducted in accordance with the United States Arbitration Act (Title 9 U.S.
Code).  Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association (“AAA”), and the terms of this
Section.  In the event of any inconsistency, the terms of this Section shall
control.  If AAA is unwilling or unable to serve as the provider of arbitration
or to enforce any provision of this Section, Agent may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration.  The arbitration proceedings shall be conducted in Los Angeles,
California.  The arbitration hearing shall commence within 90 days of the
arbitration demand and close within 90 days thereafter.  The arbitration award
must be issued within 30 days after close of the hearing (subject to extension
by the arbitrator for up to 60 days upon a showing of good cause), and shall
include a concise

 

-72-

--------------------------------------------------------------------------------


 

written statement of reasons for the award.  The arbitrator shall give effect to
applicable statutes of limitation in determining any controversy or claim, and
for these purposes, service on AAA under applicable AAA rules of a notice of
claim is the equivalent of the filing of a lawsuit.  Any dispute concerning this
Section or whether a controversy or claim is arbitrable shall be determined by
the arbitrator.  The arbitrator shall have the power to award legal fees to the
extent provided by this Agreement.  Judgment upon an arbitration award may be
entered in any court having jurisdiction.  The arbitrator shall not have the
power to commit errors of law or legal reasoning, and any award may be reviewed
and vacated or corrected on appeal to a court of competent jurisdiction for any
such error.  The institution and maintenance of an action for judicial relief or
pursuant to a provisional or ancillary remedy shall not constitute a waiver of
the right of any party, including the plaintiff, to submit the controversy or
claim to arbitration if any other party contests such action for judicial
relief.  No controversy or claim shall be submitted to arbitration without the
consent of all parties if, at the time of the proposed submission, such
controversy or claim relates to an obligation secured by Real Estate, but if all
parties do not consent to submission of such a controversy or claim to
arbitration, it shall be determined as provided in the next sentence.  At the
request of any party, a controversy or claim that is not submitted to
arbitration as provided above shall be determined by judicial reference; and if
such an election is made, the parties shall designate to the court a referee or
referees selected under the auspices of the AAA in the same manner as
arbitrators are selected in AAA sponsored proceedings and the presiding referee
of the panel (or the referee if there is a single referee) shall be an active
attorney or retired judge; and judgment upon the award rendered by such referee
or referees shall be entered in the court in which proceeding was commenced. 
None of the foregoing provisions of this Section shall limit the right of Agent
or Lenders to exercise self-help remedies, such as setoff, foreclosure or sale
of any Collateral or to obtain provisional or ancillary remedies from a court of
competent jurisdiction before, after or during any arbitration proceeding.  The
exercise of a remedy does not waive the right of any party to resort to
arbitration or reference.  At Agent’s option, foreclosure under a mortgage may
be accomplished either by exercise of power of sale thereunder or by judicial
foreclosure.

 

14.16.              Waivers by Borrowers.  To the fullest extent permitted by
Applicable Law, each Borrower waives (a) the right to trial by jury (which Agent
and each Lender hereby also waives) in any proceeding or dispute of any kind
relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent on which a Borrower may in any way be liable, and
hereby ratifies anything Agent may do in this regard; (c) notice prior to taking
possession or control of any Collateral; (d) any bond or security that might be
required by a court prior to allowing Agent to exercise any rights or remedies;
(e) the benefit of all valuation, appraisement and exemption laws; (f) any claim
against Agent or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance
hereof.  Each Borrower acknowledges that the foregoing waivers are a material
inducement to Agent and Lenders entering into this Agreement and that Agent and
Lenders are relying upon the foregoing in their dealings with Borrowers.  Each
Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel.  In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

 

-73-

--------------------------------------------------------------------------------


 

14.17.              Patriot Act Notice.  Agent and Lenders hereby notify
Borrowers that pursuant to the requirements of the Patriot Act, Agent and
Lenders are required to obtain, verify and record information that identifies
each Borrower, including its legal name, address, tax ID number and other
information that will allow Agent and Lenders to identify it in accordance with
the Patriot Act.  Agent and Lenders will also require information regarding each
personal guarantor, if any, and may require information regarding Borrowers’
management and owners, such as legal name, address, social security number and
date of birth.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

-74-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

BORROWERS:

 

 

 

THQ INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Paul J. Pucino

 

 

Name:

Paul J. Pucino

 

 

Title: Chief Financial Officer & Executive Vice

 

President

 

 

 

 

 

Address:

 

29903 Agoura Road

 

Agoura Hills, CA 91301

 

Attn: Paul J. Pucino

 

Telecopy: (818) 871-8755

 

-75-

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

BANK OF AMERICA, N.A.,

 

as Agent and Lender

 

 

 

 

 

By:

/s/ Bobby Bans

 

 

Name:

Bobby Bans

 

 

Title:

Vice President

 

 

 

 

 

 

Address:

 

55 S. Lake Avenue, Suite 900

 

Pasadena, CA 91101

 

Attn: Bobby Bans or Account Executive

 

Telecopy: (626) 584-4600

 

-76-

--------------------------------------------------------------------------------


 

EXHIBIT A

to

Loan and Security Agreement

 

REVOLVER NOTE

 

[Date]

$[_________]

[Pasadena, CA]

 

THQ INC., a Delaware corporation (“THQ” and, together with any other Person at
any time after the date hereof becomes a Borrower in accordance with the terms
hereof, each individually a “Borrower” and collectively, “Borrowers”), for value
received, hereby unconditionally promise to pay, on a joint and several basis,
to the order of [_________] (“Lender”), the principal sum of [_________] DOLLARS
($[_________]), or such lesser amount as may be advanced by Lender as Revolver
Loans and owing as LC Obligations from time to time under the Loan Agreement
described below, together with all accrued and unpaid interest thereon.  Terms
are used herein as defined in the Loan and Security Agreement dated as of
June 30, 2009, among Borrowers, Bank of America, N.A., as Agent, Lender, and
certain other financial institutions, as such agreement may be amended,
modified, renewed or extended from time to time (“Loan Agreement”).

 

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Revolver Loans and LC Obligations under the Loan Agreement, to
which reference is made for a statement of the rights and obligations of Lender
and the duties and obligations of Borrowers.  The Loan Agreement contains
provisions for acceleration of the maturity of this Note upon the happening of
certain stated events, and for the borrowing, prepayment and reborrowing of
amounts upon specified terms and conditions.

 

The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Revolver Loans and LC Obligations, and the payment thereof. 
Failure to make any notation, however, shall not affect the rights of the holder
of this Note or any obligations of Borrowers hereunder or under any other Loan
Documents.

 

Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.

 

This Note shall be governed by the laws of the State of California, without
giving effect to any conflict of law principles (but giving effect to federal
laws relating to national banks).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

 

Attest:

 

THQ INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Secretary

 

Name:

 

 

 

 

Title:

 

 

[Seal]

 

 

 

-- A - 2 --

--------------------------------------------------------------------------------


 

EXHIBIT B

to

Loan and Security Agreement

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Loan and Security Agreement dated as of June 30, 2009,
as amended (“Loan Agreement”), among THQ INC., a Delaware corporation (“THQ”
and, together with any other Person at any time after the date hereof becomes a
Borrower in accordance with the terms hereof, each individually a “Borrower”
(and collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent (“Agent”) for
the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders.  Terms are used herein as defined in the Loan
Agreement.

 

[_________] (“Assignor”) and [_________] (“Assignee”) agree as follows:

 

1.                                       Assignor hereby assigns to Assignee and
Assignee hereby purchases and assumes from Assignor (a) a principal amount of
$[_________] of Assignor’s outstanding Revolver Loans and $[_________] of
Assignor’s participations in LC Obligations, and (b) the amount of $[_________]
of Assignor’s Revolver Commitment (which represents [__]% of the total Revolver
Commitments) (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest.  This Agreement shall be effective as of the date (“Effective Date”)
indicated in the corresponding Assignment Notice delivered to Agent, provided
such Assignment Notice is executed by Assignor, Assignee, Agent and Borrower
Agent, if applicable.  From and after the Effective Date, Assignee hereby
expressly assumes, and undertakes to perform, all of Assignor’s obligations in
respect of the Assigned Interest, and all principal, interest, fees and other
amounts which would otherwise be payable to or for Assignor’s account in respect
of the Assigned Interest shall be payable to or for Assignee’s account, to the
extent such amounts accrue on or after the Effective Date.

 

2.                                       Assignor (a) represents that as of the
date hereof, prior to giving effect to this assignment, its Revolver Commitment
is $[_________], and the outstanding balance of its Revolver Loans and
participations in LC Obligations is $[_________]; (b) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Agreement or any other instrument or document furnished
pursuant thereto, other than that Assignor is the legal and beneficial owner of
the interest being assigned by it hereunder and that such interest is free and
clear of any adverse claim; and (c) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrowers
or the performance by Borrowers of their obligations under the Loan Documents. 
[Assignor is attaching the Note[s] held by it and requests that Agent exchange
such Note[s] for new Notes payable to Assignee [and Assignor].]

 

3.                                       Assignee (a) represents and warrants
that it is legally authorized to enter into this Assignment and Acceptance;
(b) confirms that it has received copies of the Loan Agreement and such other
Loan Documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(c) agrees that it shall, independently and without reliance upon Assignor and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents; (d) confirms that it is an Eligible Assignee;
(e) appoints and authorizes Agent to take such action as agent on its behalf and
to exercise such powers under the Loan Agreement as are delegated to Agent by
the terms thereof, together with such powers as are incidental thereto;
(f) agrees that it will observe and perform all obligations that are required to
be performed by it as a “Lender” under the Loan Documents;

 

--------------------------------------------------------------------------------


 

and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.

 

4.                                       This Agreement shall be governed by the
laws of the State of California.  If any provision is found to be invalid under
Applicable Law, it shall be ineffective only to the extent of such invalidity
and the remaining provisions of this Agreement shall remain in full force and
effect.

 

5.                                       Each notice or other communication
hereunder shall be in writing, shall be sent by messenger, by telecopy or
facsimile transmission, or by first-class mail, shall be deemed given when sent
and shall be sent as follows:

 

(a)                                  If to Assignee, to the following address
(or to such other address as Assignee may designate from time to time):

 

__________________________

__________________________

__________________________

 

(b)                                 If to Assignor, to the following address (or
to such other address as Assignor may designate from time to time):

 

__________________________

__________________________

__________________________

__________________________

 

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

 

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

______________________________

______________________________

ABA No._______________________

______________________________

Account No.____________________

Reference:  _____________________

 

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

______________________________

______________________________

ABA No._______________________

______________________________

Account No.____________________

Reference:  _____________________

 

-- B - 2 --

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
[_________].

 

_____________________________________

(“Assignee”)

 

 

By___________________________________

     Title:

 

 

_____________________________________

(“Assignor”)

 

 

By___________________________________

     Title:

 

-- B - 3 --

--------------------------------------------------------------------------------


 

EXHIBIT C

to

Loan and Security Agreement

 

ASSIGNMENT NOTICE

 

Reference is made to (1) the Loan and Security Agreement dated as of June 30,
2009, as amended (“Loan Agreement”), among THQ INC., a Delaware corporation
(“THQ” and, together with any other Person at any time after the date hereof
becomes a Borrower in accordance with the terms hereof, each individually a
“Borrower” (and collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent
(“Agent”) for the financial institutions from time to time party to the Loan
Agreement (“Lenders”), and such Lenders; and (2) the Assignment and Acceptance
dated as of [_________], 20__ (“Assignment Agreement”), between [_________]
(“Assignor”) and [_________] (“Assignee”).  Terms are used herein as defined in
the Loan Agreement.

 

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$[_________] of Assignor’s outstanding Revolver Loans and $[_________] of
Assignor’s participations in LC Obligations, and (b) the amount of $[_________]
of Assignor’s Revolver Commitment (which represents [__]% of the total Revolver
Commitments) (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest.  This Agreement shall be effective as of the date (“Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable.  Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.

 

For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $[_________], and Assignee’s Revolver Commitment to
be increased by $[_________].

 

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

________________________

________________________

________________________

________________________

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

 

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement.  Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment Notice is executed as of [_________].

 

_____________________________________

(“Assignee”)

 

 

By___________________________________

     Title:

 

 

_____________________________________

(“Assignor”)

 

 

By___________________________________

     Title:

 

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

 

BORROWER AGENT:*

 

_________________________________

 

 

By_______________________________

     Title:

 

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.

 

 

BANK OF AMERICA, N.A.,

as Agent

 

 

By_______________________________

     Title:

 

-- C - 2 --

--------------------------------------------------------------------------------